Exhibit 10.2

HOTEL PURCHASE AND SALE AGREEMENT

by and between

IND EAST VILLAGE SD HOLDINGS, LLC,

a Delaware limited liability company

as Seller,

and

CHSP SAN DIEGO LLC

a Delaware limited liability company

as Buyer

Contract Date: June 15, 2011

Property: Hotel Indigo San Diego, 509 9th Avenue, San Diego, California



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.      Deadlines and Definitions

     1   

1.1        Deadlines

     1   

1.2        Definitions

     1   

2.      Purchase and Sale

     1   

3.      Purchase Price

     2   

3.1        Deposit

     2   

3.2        Remainder of Purchase Price

     2   

3.3        Intentionally Deleted

     2   

4.      Buyer’s Due Diligence and Inspection Rights; Termination Right

     2   

4.1        Review of Property and Property Documents

     2   

4.2        Guidelines for Inspection Rights

     2   

4.3        Title and Survey Examination

     3   

A.       Title and Survey Objections

     3   

B.        Cure of Title Matters

     4   

C.        Intentionally Deleted

     4   

D.       Pre-Closing

     4   

E.        Status of Title and Survey as of Effective Date

     4   

4.4        As-Is, Where-Is, With All Faults Sale

     4   

4.5        Termination Right

     5   

5.      Seller’s Covenants

     5   

5.1        No Alteration of Title

     5   

5.2        Intentionally Deleted

     5   

5.3        Contracts

     5   

5.4        Status of Property

     6   

5.5        Tax Appeals

     6   

5.6        Personal Property

     6   

5.7        Intellectual Property

     7   

5.8        Liquor License

     7   

5.9        Continued Marketing of the Hotel for Sale

     7   

5.10      Operations of the Property

     7   

 

  - i -   Table of Contents



--------------------------------------------------------------------------------

6.      Closing

     7   

6.1        Closing Mechanics

     8   

6.2        Seller’s Deliveries

     8   

A.       Deed

     8   

B.        Bill of Sale

     8   

C.        General Assignment

     8   

D.       Notices of Assignment and Assumption

     8   

E.        Withholding and Tax Certificates

     8   

F.        Affidavit of Title/Gap Indemnity

     8   

G.       Closing Statement

     8   

H.       Evidence of Authority

     8   

I.         Reaffirmation

     9   

J.         Documentary Transfer Tax Declaration

     9   

K.       Delivery of Keys and Property Documents

     9   

L.        Management Agreement

     9   

M.      Other Instruments

     9   

6.3        Buyer’s Deliveries

     9   

A.       Net Purchase Price

     9   

B.        As Is Agreement

     9   

C.        Closing Document Counterparts

     9   

D.       Other Instruments

     9   

7.      Prorations, Credits and Closing Costs

     9   

7.1        Proration Items

     9   

A.       Real Estate Taxes and Assessments

     10   

B.        Hotel Revenues

     10   

(i)       Guest Ledger Receivables

     10   

(ii)      Booking Deposits

     10   

(iii)     Vending Machines

     10   

(iv)     Petty Cash

     10   

(v)      Accounts Receivable

     10   

C.        Utility Expenses and Deposits

     11   

D.       Hotel Consumables

     11   

E.        Other Operating Expenses

     11   

 

  - ii -   Table of Contents



--------------------------------------------------------------------------------

F.        Hotel Employee Costs

     12   

7.2        Closing Statement and Schedules

     12   

7.3        Reproration after Closing

     12   

7.4        Seller’s Closing Costs

     12   

7.5        Buyer’s Closing Costs

     13   

8. Representations and Warranties

     13   

8.1        Seller’s Representations and Warranties

     13   

A.       Organization, Power and Authority

     13   

B.        Title to Real and Personal Property

     13   

C.        Contracts and Leases

     13   

D.       Litigation Proceedings

     14   

E.        Other Property Conditions

     14   

(i)       Land Use Regulations

     14   

(ii)      Insurance Compliance

     14   

(iii)     Taxes and Assessments

     14   

(iv)     Special Assessments and Exactions

     14   

F.        Compliance with Laws

     14   

G.       Employees

     14   

H.       Management Agreement and Franchise Agreement

     15   

I.         Taxes

     15   

J.         Licenses and Permits

     15   

K.       Foreign Person

     15   

L.        Intentionally Deleted

     15   

M.      Patriot Act

     15   

N.       Financial Information

     15   

O.       Knowledge of Seller

     15   

8.2        Seller’s Warranties Deemed Modified

     16   

8.3        Claims of Breach Prior To Closing

     16   

8.4        Survival and Limits On Buyer’s Claims

     16   

8.5        Buyer’s Representations and Warranties

     17   

A.       Organization, Power and Authority

     17   

B.        No Bankruptcy

     17   

 

  - iii -   Table of Contents



--------------------------------------------------------------------------------

C.        Sophisticated Buyer

     17   

D.       Reimbursement of Rebates

     18   

E.        Patriot Act

     18   

F.        Survival of Buyer’s Representation and Warranties

     18   

8.6        Buyer’s Assumption of Seller Obligations.

     19   

A.       Wages and Salaries

     19   

B.        Contracts

     19   

C.        Guest Baggage

     19   

D.       Safe Deposit Boxes

     19   

9.      Casualty and Condemnation

     20   

9.1        Major Event

     20   

9.2        Closing Despite Casualty/Condemnation

     20   

10.    Other Conditions to Closing

     20   

10.1      Conditions to Buyer’s Obligations

     21   

A.       Representations

     21   

B.        Title Policy

     21   

C.        Seller Compliance

     21   

D.       Seller’s Deliveries

     21   

10.2      Conditions to Seller’s Obligations

     21   

A.       Representations

     21   

B.        Buyer Compliance

     21   

C.        Buyer’s Deliveries

     21   

10.3      Waiver of Conditions

     21   

11.    Transaction Issues: Brokers, Confidentiality and Indemnity

     22   

11.1      Brokers

     22   

11.2      Confidentiality

     22   

11.3      Indemnity

     23   

12.    Default At or Prior to Closing

     23   

12.1      Buyer Default

     23   

12.2      Seller Default

     24   

13.    Notices

     25   

14.    General Provisions

     26   

14.1      Execution Necessary

     26   

 

  - iv -   Table of Contents



--------------------------------------------------------------------------------

14.2      Counterparts

     26   

14.3      Successors and Assigns

     26   

14.4      Governing Law

     26   

14.5      Entire Agreement

     27   

14.6      Time is of the Essence

     27   

14.7      Interpretation

     27   

14.8      Survival

     27   

14.9      Further Assurances

     27   

14.10    Exclusive Application

     27   

14.11    Partial Invalidity

     28   

14.12    Waiver Rights

     28   

14.13    No Implied Waiver

     28   

14.14    Rights Cumulative

     28   

14.15    Attorney’s Fees

     28   

14.16    Waiver of Jury Trial

     28   

14.17    Facsimile Signatures

     28   

14.18    No Recordation

     29   

14.19    Maximum Aggregate Liability

     29   

14.20    Exhibits and Schedules

     29   

14.21    Jurisdiction

     29   

15.        Retention of Hotel Employees

     29   

16.    On-Going Management of Hotel

     30   

17.    Independent Audit

     30   

 

  - v -   Table of Contents



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

EXHIBIT

  

TITLE

   REFERENCE
PARAGRAPH

A.

   Legal Description of Land    Recitals

A-1

   Purchase Price Allocation    3.3

B.

   Deed    6.2

C.

   Bill of Sale    6.2

D.

   Reserved   

E.

   General Assignment    6.2

F.

   Reserved    6.2

G.

   Non-Foreign Affidavit    6.2

H.

   Affidavit of Title    6.2

I.

   Reserved   

J.

   Reserved    6.2

K.

   Reserved    6.2

L.

   As Is Agreement    6.3

M.

   Reserved   

N.

   List of Contracts    8.1

O.

   List of Hotel Employees    Schedule A

P.

   Management Agreement    17

 

   - i -    Schedule of Exhibits



--------------------------------------------------------------------------------

Exhibit 10.2

HOTEL PURCHASE AND SALE AGREEMENT

THIS HOTEL PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered
into as of June 15, 2011 (the “Effective Date”), by and between IND EAST VILLAGE
SD HOLDINGS, LLC, a Delaware limited liability company (“Seller”), and CHSP SAN
DIEGO LLC, a Delaware limited liability company (“Buyer”).

R E C I T A L S:

WHEREAS, Seller is the owner of that certain hotel and parcel of land located in
San Diego, California and more particularly described on Exhibit A (the “Land”),
and the Property (as hereinafter defined), all commonly known as the Hotel
Indigo San Diego; and,

WHEREAS, Buyer desires to acquire the Property from Seller for the purchase
price of Fifty-Five Million Five Hundred Thousand and No/100 Dollars
($55,500,000.00) (the “Purchase Price”) and Seller desires to convey the
Property to Buyer all upon the terms and conditions hereinafter set forth.

NOW, THEREFORE, for and in consideration of the promises, covenants,
representations and warranties hereinafter set forth, the sum of One Hundred
Dollars ($100.00) and other good and valuable consideration in hand paid by
Seller to Buyer and by Buyer to Seller upon the execution of this Agreement, the
receipt and sufficiency of which are hereby acknowledged by each of the parties
hereto, the parties hereto hereby agree as follows:

1. Deadlines and Definitions.

1.1 Deadlines. Wherever used in this Agreement, the following terms shall have
the meanings set forth below:

“Closing Deadline” shall mean June 17, 2011, or such other later date mutually
agreed upon by Seller and Buyer, but, in all events, not later than June 30,
2011.

“Due Diligence Deadline” shall mean 6:00 P.M. local Atlanta, Georgia time on the
Effective Date.

1.2 Definitions. In addition, wherever used in this Agreement, the terms herein
shall have the meanings set forth on Schedule A.

2. Purchase and Sale. Seller agrees to convey, transfer and assign, and Buyer
agrees to acquire, accept and assume, the Property, on the terms, conditions and
provisions set forth in this Agreement.

 

Purchase Agreement



--------------------------------------------------------------------------------

3. Purchase Price. The Purchase Price, subject to the prorations and credits set
forth herein, shall be due and payable as follows:

3.1 Deposit. Within one (1) Business Day after the full and final execution of
this Agreement, Buyer shall make the Deposit, in immediately available funds
with Closing Agent. Notwithstanding any provision in this Agreement to the
contrary, if Buyer fails to timely make the Deposit as provided herein, then
Seller, at Seller’s option, may Terminate this Agreement and, if Seller elects
such option, the parties shall have no further rights or obligations hereunder
except the rights and for obligations which expressly survive the termination of
this Agreement. Except as expressly otherwise set forth herein, the Deposit
shall be non-refundable to Buyer, but shall be applied against the Purchase
Price on the Closing Date.

3.2 Remainder of Purchase Price. At Closing, Buyer shall pay to Seller an amount
equal to the difference between (a) the Purchase Price, and (b) the Deposit paid
to Closing Agent, subject to the credits, prorations and adjustments set forth
herein, in cash by federal reserve bank wire transfer to such account and bank
as Seller shall designate in writing to Buyer at or prior to Closing to be
confirmed received in Seller’s account on or before 3:00 p.m. Atlanta, Georgia
time on the Closing Date.

3.3 Intentionally Deleted.

4. Buyer’s Due Diligence and Inspection Rights; Termination Right.

4.1 Review of Property and Property Documents. Until Closing, and subject to the
terms of Paragraph 4.2, Seller shall provide Buyer and Buyer’s Representatives
with access to the Property and the Property Documents, wherever located, upon
reasonable prior notice at reasonable times during business hours, with the
right and license to conduct Due Diligence with respect to the Property. Buyer
covenants and agrees that it will inspect the Hotel at its sole cost and expense
and will not allow any liens to attach against the Hotel as a result of its Due
Diligence. In the event of termination of this Agreement, upon written request
from Seller, Buyer shall deliver promptly to Seller copies of all Buyer’s
Diligence Reports, but with no liability for the accuracy thereof and no
representation that Seller or any other party may rely thereon; provided,
however that Seller shall pay any copying and delivery fees, costs or expenses
actually incurred in connection with the copying and delivery of such Buyer
Diligence Reports. Except as otherwise expressly set forth in this Agreement,
Buyer acknowledges that the Property Documents may not be complete in all
respects and that Seller may not have complete information concerning the Hotel
and Buyer acknowledges that such incomplete information should not be relied
upon and should be verified to Buyer’s satisfaction during Due Diligence.

4.2 Guidelines for Inspection Rights. Buyer’s rights to conduct Due Diligence
shall be subject to the following further requirements: (a) Due Diligence may
only be performed during business hours and must not interfere with the
operation or management of the Hotel or disturb the rights of guests; (b) Buyer
must provide Seller with at least twenty-four (24) hours prior notice of its
intent to perform Due Diligence on the Property and Seller shall have the right
to have a representative of Seller present during any such entry upon the
Property by Buyer or Buyer’s Representatives; (c) Buyer shall not contact any
Hotel contractor, Hotel guest, or Hotel Employee without Seller’s prior written
consent; (d) Seller or its designated representative shall have the right to
pre-approve, and be present during, any physical testing of the Property;

 

  - 2 -   Purchase Agreement



--------------------------------------------------------------------------------

(e) Buyer shall immediately return the Property to the condition existing prior
to any tests and inspections in all material respects; (f) Due Diligence
activities may not affect the appearance of the Hotel in any way; and (g) Buyer
may not conduct any invasive sampling, boring, testing, or analysis of soils,
surface water or groundwater at the Property without first having obtained prior
written approval of Seller, which may not be unreasonably withheld, conditioned
or delayed. Prior to such time as Buyer or any of Buyer’s Representatives enter
the Property, Buyer shall (i) obtain policies of general liability insurance
which insure Buyer and Buyer’s Representatives with liability insurance limits
of not less than $2,000,000 combined single limit for personal injury and
property damage and name Seller as an additional insured and which are with such
insurance companies, provide such coverages and carry such other limits as
Seller shall reasonably require, and (ii) provide Seller with certificates of
insurance evidencing that Buyer has obtained the aforementioned policies of
insurance. Notwithstanding any provision in this Agreement to the contrary,
except in connection with the preparation of a so-called “Phase I” environmental
report with respect to the Property, the issuance of a standard “zoning letter”
with respect to the Property, the issuance of a report by The Planning & Zoning
Resource Corp. or the issuance of certain other licenses and permits, including
without limitation the liquor license, Buyer shall not contact any governmental
official or representative regarding hazardous materials on, or the
environmental condition of, the Property, or the status of compliance of the
Property with zoning, building code or similar Laws, without Seller’s prior
written consent thereto. In addition, if Seller’s consent is obtained by Buyer,
Seller shall be entitled to receive at least three (3) Business Days prior
written notice of the intended contact and to have a representative present when
Buyer has any such contact with any governmental official or representative.

4.3 Title and Survey Examination. If not previously delivered, Seller shall
deliver to Buyer a copy of Seller’s most recent survey of the Property, if any,
in Seller’s possession, and either (i) Seller’s title insurance policy in
Seller’s possession, or (ii) a Title Commitment dated within 90 days of the
Effective Date.

A. Title and Survey Objections. Buyer shall have until ten (10) days prior to
the Due Diligence Deadline to notify Seller in writing of any Title Objections;
any such notice shall be accompanied by the Title Commitment and Survey and any
other materials which evidence or disclose such objections to title. If Buyer
fails to notify Seller of any Title Objections on or before such date, then,
notwithstanding any other provisions set forth herein, such failure to notify
Seller shall constitute a waiver of such right to object to such matters
existing as of the Effective Date. Seller shall notify Buyer within five
(5) Business Days of its receipt of such notice if Seller has elected to Remove
any such Title Objections. If Seller fails to respond within such timeframe,
Seller shall be deemed to have declined to remove such Title Objections (other
than Required Removal Items). If Seller does not covenant to Buyer that Seller
will Remove the Title Objections prior to Closing, Buyer shall have until the
Due Diligence Deadline to elect in writing, either to (a) terminate this
Agreement, in which case the Deposit shall be returned to Buyer and the parties
shall have no further rights or obligations hereunder, except for those which
expressly survive any such termination, or (b) waive its Title Objections (other
than Required Removal Items) and proceed with the Transaction pursuant to the
remaining terms and conditions of this Agreement. If Buyer fails to give Seller
notice of its election by such time, it shall be deemed to have elected the
option contained in clause (b)

 

  - 3 -   Purchase Agreement



--------------------------------------------------------------------------------

above. Any such Title Objection so waived (or deemed waived) by Buyer shall be
deemed to constitute a Permitted Title Exception and the Closing shall occur as
herein provided without any reduction of or credit against the Purchase Price.

B. Cure of Title Matters. At Closing, if this Agreement is not Terminated as
permitted herein, Seller shall Remove or cause to be Removed any Title
Objections to the extent (and only to the extent) that the same constitute
Required Removal Items or Seller has expressly agreed to Remove a Title
Objection pursuant to subsection (A) above.

C. Intentionally Deleted.

D. Pre-Closing “Gap” Defects. Whether or not Buyer shall have furnished to
Seller any notice of Title Objections before the Due Diligence Deadline, Buyer
may at or prior to Closing notify Seller in writing of any defects in title
arising between the earlier of (i) the effective date of Buyer’s Title
Commitment and (ii) the Due Diligence Deadline, and the Closing Date. With
respect to any Title Objections set forth in such notice, Buyer shall have the
same rights as those which apply to any notice of defects in title resulting
from a notice of title defects by Buyer on or before the Due Diligence Deadline
and Seller shall have the same rights and obligations to cure the same at or
prior to Closing. If necessary, the date for Closing shall be automatically
extended (by not more than fifteen (15) days) to allow Seller to cure such
pre-closing “gap” defects.

E. Status of Title and Survey as of Effective Date. Notwithstanding anything to
the contrary contained in this Section 4.3, Buyer hereby acknowledges and agrees
that it has received and reviewed that certain ALTA/ASCM Land Title Survey of
Hotel Indigo, prepared for IND East Village SD Holdings, LLC, First American
Title Insurance Company, Terra Nova Title & Settlement Services, and Chesapeake
Lodging Trust, CHSP San Diego LLC and CHSP TRS San Diego LLC, prepared by
Burkett & Wong Structural & Civil Engineers & Surveyors, bearing the seal and
certification of Casey R. Lynch, P.L.S. No. 8380, dated May 16, 2011, last
revised June 2, 2011, for and with respect to the Property (the “Updated
Survey”) and that certain Title Insurance Commitment, Commitment No.
NCS-483876-SF, with a commitment date of May 16, 2011, last updated on June 1,
2011, issued by the Title Company for the Property (the “Final Title Insurance
Commitment”), and that it has no Title Objections with respect to any matters or
items disclosed or shown on or in the Updated Survey or Final Title Insurance
Commitment (and shall not send to Seller any Title Objections with respect to
same) and shall take title to the Property subject to all such matters which
shall constitute Permitted Title Exceptions.

4.4 As-Is, Where-Is, With All Faults Sale. Because Buyer is to conduct such Due
Diligence as Buyer deems necessary or appropriate prior to the Due Diligence
Deadline, Buyer shall independently confirm to its satisfaction all information
that it considers material to its purchase of the Property or the Transaction,
and the Property shall be sold, and Buyer shall accept possession of the
Property on the Closing Date, “AS IS, WHERE IS, WITH ALL FAULTS”, with no right
of setoff or reduction in the Purchase Price, except as otherwise expressly
provided in this Agreement. Without limiting the foregoing, except for Seller’s
Warranties, none of the Seller Parties have or shall be deemed to have made any
verbal or

 

  - 4 -   Purchase Agreement



--------------------------------------------------------------------------------

written representations, warranties, promises or guarantees (whether express,
implied, statutory or otherwise) to Buyer with respect to the Property, any
matter set forth, contained or addressed in the Documents (including, but not
limited to, the accuracy and completeness thereof) or the results of Buyer’s Due
Diligence. Notwithstanding the foregoing, such acknowledgment is not intended
to, and shall not be construed to affect or impair any rights or remedies that
Buyer may have against Seller as a result of a breach of any of Seller’s
Warranties. To evidence the foregoing, Buyer shall deliver to Seller at the
Closing, an As Is Agreement as required by Paragraph 6.3B.

4.5 Termination Right. If Buyer, in its sole and absolute discretion, determines
not to proceed with the Transaction or is not satisfied with any matters
relating to the Property, Buyer may Terminate this Agreement by written notice
to Seller at any time prior to the Due Diligence Deadline and Buyer shall be
entitled to the return of the Deposit. If, at or prior to the Due Diligence
Deadline, Buyer has not delivered to Seller a termination notice as aforesaid,
then Buyer shall be deemed to have accepted the condition of the Property
(subject to Seller’s compliance with the representations, warranties and
covenants of this Agreement, and the conditions set forth in Paragraph 10) and
shall thereafter have no right to Terminate this Agreement on account of such
Due Diligence termination right under this Paragraph 4. If after the Due
Diligence Deadline Buyer conducts further Due Diligence, Buyer acknowledges and
agrees that Buyer shall have no further right to terminate this Agreement with
respect to such further Due Diligence or otherwise in accordance with this
Paragraph 4 after the Due Diligence Deadline, except as otherwise expressly
provided in this Agreement.

5. Seller’s Covenants. Seller agrees that between the Effective Date and the
Closing Date:

5.1 No Alteration of Title. Seller shall not transfer or further alter or
encumber in any way Seller’s title to the Real Property as it exists as of the
Effective Date without written notice to, and the prior written consent of,
Buyer. If Buyer fails to object in writing to any such proposed instrument
within three (3) Business Days after receipt of the aforementioned notice, Buyer
shall be deemed to have approved the proposed instrument. Buyer’s consent shall
not be unreasonably withheld or delayed with respect to any such instrument that
is proposed prior to the Due Diligence Deadline.

5.2 Intentionally Deleted.

5.3 Contracts. Except as it relates to “Excepted Contracts” (hereinafter
defined), if Seller desires to (i) enter into any new Contracts, (ii) cancel,
modify, amend, extend or renew any existing Contracts, or (iii) waive any
default under, accept any surrender of, any Contracts, Seller shall deliver to
Buyer written notice of such action, which notice shall contain information
regarding the proposed action that Seller believes is reasonably necessary to
enable Buyer to make informed decisions with respect to the advisability of the
proposed action. Except for Contracts that can be terminated, without penalty,
upon thirty (30) days (or less) written notice from the owner of the Property
(“Excepted Contracts”), Seller shall not be entitled to take such action without
either (A) prior written notice to Buyer, provided such written notice is
received by Buyer on or before three (3) Business Days before the Due Diligence
Deadline, and

 

  - 5 -   Purchase Agreement



--------------------------------------------------------------------------------

(B) thereafter, Buyer’s prior written consent, which consent will not be
unreasonably withheld, conditioned or delayed (and if no response by Buyer is
made within three (3) Business Days after Buyer’s receipt of such request and
all documents related thereto, such consent shall be deemed to have been
granted). Upon delivery of such written consent, such Contract or modification
thereof shall thereupon be included or excluded, as the case may be, within or
from the definition of “Contracts” set forth herein. Seller shall promptly
provide Buyer with true, correct and complete copies of any Contract,
modification, or amendment entered into by Seller. Notwithstanding any provision
of this Agreement to the contrary, without any requirement for notice or consent
from Buyer, Seller may, but shall not be obligated to, pursue any of its legal
rights to enforce any Contract.

5.4 Status of Property. Between the Effective Date and Closing Seller shall
maintain and keep the Property in a manner consistent with Seller’s past
practices with respect to the Property; provided, however, that, subject to
Buyer’s right to terminate this Agreement prior to the Due Diligence Deadline in
accordance with the terms of Paragraph 4 hereof and in light of Buyer’s right to
conduct Due Diligence, Buyer hereby agrees that Buyer shall accept the Property
subject to, and Seller shall have no obligation to cure, (a) any violations of
Laws, or (b) any physical condition that would give rise to violations of Laws,
whether the same now exist or arise prior to Closing.

5.5 Tax Appeals. Seller shall have the right to continue and to control the
progress of and to make all decisions with respect to any contest of the real
estate taxes and personal property taxes for the Property due and payable during
the Closing Tax Year and all prior Tax Years. Buyer hereby acknowledges and
agrees that Seller has appealed the taxes for the Property with respect to the
2009 and 2010 Tax Years, such tax appeals remain pending, and following Closing,
Seller shall continue to control such tax appeals without any interference from
Buyer or any of Buyer’s Representatives; provided, however, Seller will use
commercially reasonable efforts to provide Buyer with periodic updates regarding
of the ongoing status of such pending tax appeals. Buyer shall have the right to
control the progress of and to make all decisions with respect to any tax
contest of the real estate taxes and personal property taxes for the Property
due and payable during all Tax Years subsequent to the Closing Tax Year. All
real estate and personal property tax refunds and credits received after Closing
with respect to the Property shall be applied in the following order of
priority: first, to pay the out-of pocket costs and expenses (including
reasonable attorneys’ fees, expenses and disbursements and fees contingent on
the amount of recovery) incurred in connection with obtaining such tax refund or
credit; and second, apportioned between Buyer and Seller as follows: (a) any
refunds or credits attributable to the Closing Tax Year shall be apportioned
between Buyer and Seller in the manner provided in Paragraph 7.1; (b) any
refunds or credits attributable to any period prior to the Closing Tax Year,
shall be paid to Seller; and (c) any refunds or credits attributable to any
period after the Closing Tax Year shall be paid to Buyer. Buyer and Seller agree
to cooperate with each other and to execute any and all documents reasonably
requested in furtherance of the foregoing. The provisions this Paragraph shall
survive the Closing.

5.6 Personal Property. Seller shall not remove any of the Property, including
Personal Property, from the Real Property nor use any of the Personal Property
prior to the Closing Date except such use thereof as is normal and customary in
the operation and maintenance of the Property. Seller covenants that items of
all Personal Property shall be maintained at Seller’s customary level of quality
and will be available and conveyed to Buyer on the Closing Date.

 

  - 6 -   Purchase Agreement



--------------------------------------------------------------------------------

5.7 Intellectual Property. Upon Buyer’s reasonable request, Seller shall in good
faith, but without cost or obligation to itself, exercise reasonable efforts to
assist Buyer in Buyer’s efforts to obtain authorization or consent from third
party lessors or licensors to the assignment or other transfer to Buyer of such
computer hardware, software or system(s) leases or licenses as are integral to
the operation of the Property as of the Effective Date. Seller will not be
required to pay any sums or otherwise incur any obligation in connection with
any such requested assignment or transfer. Buyer shall be solely responsible for
any early termination, transfer, re-licensing or other fees of any nature
payable in connection any such assignment or transfer. Buyer shall and hereby
does indemnify and hold harmless Seller from and against any loss, liability,
damage, cost or expense, including reasonable attorneys’ fees and legal costs,
arising from or related to the early termination or breach of any such leases or
licenses as a result of such transfer or assignment. In the absence of an
express assignment of any such lease or license, the Buyer acknowledges that no
such lease or license shall be transferred to Buyer at Closing. Buyer also
acknowledges that Seller and the Seller Parties are retaining all right, title
and interest in and to all their respective intellectual property rights that
may be used within or comprise any part of the Property except as may be
specifically licensed to Buyer pursuant to Exhibit P.

5.8 Liquor License. The liquor license for the Hotel is personal to Seller and
will not be assigned to Buyer. The liquor license will continue to be held by
IHG Management (Maryland) LLC, as manager, and such license will continue to be
used to operate the liquor facilities at the Hotel after the Closing in
accordance with the Management Agreement.

5.9 Continued Marketing of the Hotel for Sale. Seller shall not negotiate,
execute or otherwise pursue offers for the purchase and sale of the Property
with any party, other than Buyer, during the term of this Agreement.

5.10 Operation of the Property. Seller covenants that between the Effective Date
and Closing, it will (a) operate the Hotel in a commercially reasonable manner
consistent with Seller’s past practice, and (b) maintain its books of account
and records in a commercially reasonable manner, in accordance with generally
accepted accounting principles consistently applied. Seller shall continue to
use commercially reasonable efforts to take guest room reservations and to book
functions and meetings. All advanced Bookings shall continue to be booked in
accordance with Seller’s past practice and custom. Except as otherwise expressly
permitted by Seller hereunder, Seller shall not take any action or fail to take
action the result of which would have a material adverse effect on the Hotel or
would cause any of the representations and warranties contained in Paragraph 8.1
to be untrue in any material respect as of Closing.

6. Closing. The time and place of Closing shall be held at 9:00 a.m. local
Atlanta, Georgia time on the Closing Deadline at or through the offices of the
Closing Agent.

 

  - 7 -   Purchase Agreement



--------------------------------------------------------------------------------

6.1 Closing Mechanics. Buyer and Seller shall conduct an escrow-style closing
through the Closing Agent so that it will not be necessary for any party to
attend the Closing (Buyer and Seller shall have pre-Closings to finalize and
sign all documents not later than one Business Day prior to Closing, and deliver
such items to the Closing Agent for receipt not later than one Business Day
prior to Closing). Not later than one Business Day prior to Closing, Buyer shall
deliver to Closing Agent the Purchase Price and the other amounts/items required
of Buyer as elsewhere set forth herein. Upon Closing, Closing Agent shall record
the Deed and Seller shall deliver to Buyer possession of the Property, subject
only to the Permitted Title Exceptions, and the other items required of Seller
as elsewhere set forth herein.

6.2 Seller’s Deliveries. At Closing, Seller shall deliver or cause to be
delivered to Buyer the following, including executed counterparts thereof, to
the extent applicable:

A. Deed. A Grant Deed in the form of Exhibit B, together with a preliminary
change of ownership report (to be completed by Buyer).

B. Bill of Sale. A Bill of Sale in the form of Exhibit C.

C. General Assignment. A General Assignment in the form of Exhibit E.

D. Notices of Assignment and Assumption. If applicable, a written notice to each
party (other than Seller) to any of the Contracts, which are being assigned and
assumed as contemplated in this Agreement, in a form and of a substance
reasonably acceptable to Seller and Buyer.

E. Withholding and Tax Certificates. A certificate in the form of Exhibit G with
respect to Section 1445 of the Internal Revenue Code stating whether or not
Seller is a foreign person as defined in said Section 1445 and applicable
regulations thereunder and California Form 593-C or any other corresponding
state form required.

F. Affidavit of Title/Gap Indemnity. An Affidavit of Title with respect to liens
and title matters in substantially the form of Exhibit H and an affidavit
executed by Seller to the effect that Seller is not a “nonresident” within the
meaning of California Revenue and Taxation Code Section 18662 or successor
statutes.

G. Closing Statement. A Closing Statement Agreement in a form reasonably
acceptable to Seller and Buyer. Seller and Buyer shall authorize and instruct
the Closing Agent to file, as the “reporting person,” Internal Revenue Service
Form 1099-B (“Proceeds from Real Estate, Broker, and Barter Exchange
Transactions”), if and as required by Section 6045(d) of the Code.

H. Evidence of Authority. Evidence that Seller has the requisite power and
authority to execute and deliver, and perform under, this Agreement and all
Closing Documents.

 

  - 8 -   Purchase Agreement



--------------------------------------------------------------------------------

I. Reaffirmation. A reaffirmation of the representations, warranties and
covenants set forth in Paragraph 8 hereof in a form and of a substance
reasonably acceptable to Seller and Buyer.

J. Documentary Transfer Tax Declaration. If applicable, a duly completed real
estate documentary transfer tax declaration or return and any other similar
documents required in connection with any tax imposed by any governmental
authority in connection with the Transaction.

K. Delivery of Keys and Property Documents. The Property Documents and all keys
to the Property or any portion thereof.

L. Management Agreement. The Management Agreement as described in Paragraph 16
below. The form of Management Agreement is attached hereto as Exhibit P.

M. Other Instruments. Such other instruments or documents as may be reasonably
requested by Buyer or the Title Company, or reasonably necessary, to effect or
carry out the purposes of this Agreement.

6.3 Buyer’s Deliveries. At the Closing, Buyer shall deliver or cause to be
delivered to Seller the following:

A. Net Purchase Price. The net Purchase Price due at Closing under this
Agreement.

B. As Is Agreement. The As Is Agreement of Buyer in the form of Exhibit L
attached hereto and incorporated herein by this reference.

C. Closing Document Counterparts. Executed counterparts of any of the Closing
Documents described in Paragraph 6.2 which are to be signed by Buyer.

D. Other Instruments. Such other funds, instruments or documents as may be
reasonably requested by Seller or the Title Company, or reasonably necessary, to
effect or carry out the purposes of this Agreement.

7. Prorations, Credits and Closing Costs.

7.1 Proration Items. Except as otherwise noted, in each such proration set forth
below, the portion thereof allocable to periods beginning as of the Closing
Proration Time shall be credited to Buyer, or charged to Buyer, as applicable,
and the portion thereof allocable to periods ending as of the Closing Proration
Time shall be credited to Seller, or charged to Seller, as applicable, all of
which prorations shall be made at Closing or, in the case of allocations to be
made after Closing, upon receipt of such payments or payment of such expenses.
The following items shall be prorated between Buyer and Seller or credited to
Buyer or Seller:

 

  - 9 -   Purchase Agreement



--------------------------------------------------------------------------------

A. Real Estate Taxes and Assessments. All ad valorem real estate and personal
property taxes, with respect to the Property for the Closing Tax Year
(regardless of the year for which such taxes are assessed) shall be prorated as
of the Closing Proration Time. Seller shall pay all installments of special
assessments due and payable prior to the Closing Date and Buyer shall pay all
installments of special assessments due and payable on and after the Closing
Date; provided, however, that Seller shall not be required by the foregoing to
pay any installments of special assessments which have not been confirmed or
which relate to projects that have not been completed on the Effective Date. If
tax bills for the Closing Tax Year are not available on the Closing Date, taxes
shall be prorated at Closing based upon the tax bills for the previous Tax Year,
or, if available, based upon the current assessed valuation and current millage
rates, and in such event Seller and Buyer shall reprorate the taxes as actual or
final tax bills for the current year are available. Buyer acknowledges that the
consummation of the purchase and sale contemplated by this Agreement will result
in a reassessment of the Property due to the change of ownership, and in this
regard, Buyer hereby agrees to pay all such real estate taxes accruing with
respect to the Real Property from and after the Closing Date and Buyer hereby
agrees to and does indemnify and save Seller harmless from and against all
liabilities for such taxes.

B. Hotel Revenues.

(i) Guest Ledger Receivables. Seller shall receive a credit at Closing for all
Guest Ledger Receivables for all room nights up to and including the room night
immediately prior to the night when the Closing Proration Time occurs, and Buyer
shall be entitled to the amounts of Guest Ledger Receivables for the room nights
after the Closing Proration Time. Seller and Buyer shall each receive a credit
of fifty percent (50%) of Guest Ledger Receivables for the room night when the
Closing Proration Time occurs. Seller shall receive the income from all
restaurant and bar facilities located on the Real Property through the Closing
Proration Time and Buyer shall receive such income thereafter.

(ii) Booking Deposits. Buyer shall receive a credit at Closing for advance
payments and deposits, if any, under Bookings to the extent the Bookings relate
to a period after the Closing Proration Time. Buyer shall assume and honor for
its account all Bookings relating to dates after the Closing Proration Time
provided that Seller provides a written account to Buyer of all such Bookings at
the Closing.

(iii) Vending Machines. Vending machine monies will be removed by Seller as of
the Closing Proration Time for the benefit of Seller. Buyer shall be entitled to
any monies collected from any vending machines after the Closing Proration Time.

(iv) Petty Cash. Seller shall receive a credit at Closing for all petty cash
funds and cash in the Hotel’s house banks at 100% of face value at the Closing
Proration Time.

(v) Accounts Receivable. Seller shall retain all rights to all Accounts
Receivable accrued through the Closing Proration Time and Buyer will be entitled
to all Accounts Receivable that accrue after the Closing Proration Time. Buyer
shall cooperate

 

  - 10 -   Purchase Agreement



--------------------------------------------------------------------------------

with Seller in collecting the Accounts Receivable, at no cost or expense to
Buyer other than any de minimis cost and expense or any cost or expense which
Seller agrees in writing to reimburse. Any amounts received by either party
shall be applied first against the oldest Accounts Receivable outstanding for
the person paying such amount unless such amount is being disputed. If any
Accounts Receivable are paid to Buyer after the Closing, Buyer shall immediately
remit such amount to Seller.

C. Utility Expenses and Deposits. Water, sewer, gas, waste fee, fire protection,
electric and all other utility expenses and payments due or made with respect to
the Property shall be prorated as of the Closing Proration Time, based upon the
utility bills for the preceding period, or, at Seller’s option, the meters with
respect thereto read as of Closing Date. Seller shall assign and/or transfer all
utility deposits, bonds, letters of credit or other security to Buyer and
receive a credit therefor at Closing to the extent that such utility deposits,
bonds, letters of credit or other security are actually assigned or transferred
to Buyer; Buyer shall notify all utilities, governmental agencies, suppliers and
others providing services to the Real Property of the prospective change in
ownership and operation of the Hotel. Notwithstanding the foregoing, at Seller’s
sole election, any utility deposit, bond, letter of credit or other security may
be released directly to Seller and Seller shall not receive such credit for any
security so released.

D. Hotel Consumables. Seller shall sell to Buyer, and Buyer shall purchase from
Seller, inclusive in the Purchase Price for the Property, all of the food and
beverages (including alcoholic and non-alcoholic to the extent permitted by
Law), engineering, maintenance, and housekeeping supplies (including soap and
matches), stationery, printing and other supplies of all kinds (but specifically
excluding any stationery, printing and other supplies with proprietary insignia
or logos of the Seller or Seller’s affiliated entities) (collectively, the
“Consumables”) owned by Seller, located on the Property and used in connection
with the ownership, use, operation and maintenance of the Hotel as of the
Closing Date free and clear of all liens, claims and other encumbrances, the
same to be sold at Seller’s actual cost as disclosed by Seller’s books. The
purchase price of the Consumables shall be determined by an actual inventory of
all usable, unopened items of Consumables taken the day preceding the Closing
Date (or such other date as the parties hereto may reasonably agree upon) and
shall be included at Closing in the Purchase Price. Buyer shall have no
obligation to pay, and Seller shall have no right to an adjustment, under this
Paragraph for Hotel Consumables stocked in the guest rooms of the hotel on the
Closing Date. Buyer will purchase (a) all unopened cases of Consumables, (b) all
unopened individual items of Consumables which are a part of an opened case, but
which have not been stocked in the guest rooms of the Hotel, and (c) all food
and similar unused perishables usable in the ordinary course of the operation of
the Hotel.

E. Other Operating Expenses. All other operating expenses of the Property not
otherwise provided for in this Paragraph 7, including payments due or owing
under any Contracts assumed by Buyer at Closing and any fees as to which
periodic payments are made for applicable assigned licenses and permits, if any,
shall be prorated as of the Closing Proration Time, except that no insurance
policies shall be assumed as Contracts and no insurance premiums shall be
prorated, and Seller shall be entitled to any refunds of any premiums for such
policies. Seller shall assign and/or transfer all Contract deposits or other
security, if any, to Buyer and receive a credit therefor at Closing, to the
extent that such deposits or other security has been assigned or transferred;
Buyer shall cooperate with Seller to notify all such Contract parties of the
prospective change in ownership and operation of the Hotel.

 

  - 11 -   Purchase Agreement



--------------------------------------------------------------------------------

F. Hotel Employee Costs. Notwithstanding anything to the contrary contained in
this Agreement, Seller and Buyer hereby acknowledge and agree that Seller shall
cause to be paid, at or prior to Closing, all wages, salaries, and other
employment benefits of hourly Hotel Employees and any salaried Hotel Employees,
together with any applicable employment and withholding taxes for such employees
and any accrued and/or earned vacation and sick time, payroll taxes, and
required contributions to health, pension, and other benefit plans for such
employees, for all periods prior to the Closing Date. The foregoing payments
shall be paid by Seller and/or the existing manager of the Hotel, pursuant to
existing Hotel practice and any existing governing agreements and plans,
including, without limitation, the existing management agreement for the Hotel.
Such amounts shall not be subject to proration under this Agreement.

7.2 Closing Statement and Schedules. On or before five (5) days prior to the
Closing Date, Seller shall deliver to Buyer a current schedule of the items and
amounts to be prorated or credited as set forth in this Paragraph 7, and a draft
closing statement for the Transaction.

7.3 Reproration after Closing. The provisions of Paragraph 7 shall survive the
Closing. If the actual amounts of any of the aforesaid proration items are
unavailable as of the Closing Date, then such proration shall be made on the
basis of an amount reasonably estimated by Buyer and Seller at Closing and Buyer
and Seller shall thereupon reprorate such items at such times as the exact
amounts for such proration items become available (but such prorations will be
made within six (6) months after the Closing Date or upon such earlier date as
the exact amounts for such proration become available); provided however, that
no reproration adjustment shall be made if the net amount due is $1,000 or less,
and provided that any request is delivered to the party from whom payment is
requested on or before six (6) months after Closing. In order to enable Seller
to determine whether any such delayed adjustment is necessary, Buyer shall
provide or cause to be provided to Seller current operating and financial
statements for the Property no later than three (3) months after Closing.
Notwithstanding anything contained in this Paragraph 7.3 to the contrary,
Paragraph 5.5 of this Agreement shall control with respect to the apportionment
between Seller and Buyer and the payment of any applicable refunds and/or
credits resulting from the final resolution of any tax appeal with respect to
the Closing Tax Year, and the parties acknowledge and agree that the one-year
proration time limit set forth in this Paragraph 7.3 shall not apply to any such
apportionments pursuant to Paragraph 5.5.

7.4 Seller’s Closing Costs. Seller shall pay the following: (a) the fees and
expenses of Seller’s attorneys, (b) all recording charges due on recordation of
any Closing Documents, (c) the commission due any broker retained by Seller,
(d) one-half of all escrow agent fees (if any are charged in connection with
this Transaction), (e) all transfer, documentary, excise, recording, sales or
other taxes or assessments imposed by virtue of the Transaction, and (f) the
costs (including recording costs) of any cure of title defects required of
Seller hereunder.

 

  - 12 -   Purchase Agreement



--------------------------------------------------------------------------------

7.5 Buyer’s Closing Costs. Buyer shall pay the following: (a) the costs of
Buyer’s Due Diligence, (b) the fees and expenses of Buyer’s attorneys, (c) the
commission due any broker retained by Buyer, (d) all lenders’ fees related to
any financing to be obtained by Buyer; (e) one-half of all escrow agent fees (if
any are charged in connection with this Transaction), (f) the costs, expenses
and premiums for the Title Commitment and Title Policy (including all
examinations and reports in connection therewith, and all endorsements and
reinsurance required by Buyer), and (g) the costs of the Survey.

8. Representations and Warranties.

8.1 Seller’s Representations and Warranties. Seller, as of the date of the
execution of this Agreement by Seller, represents and warrants to Buyer, and
covenants with Buyer as follows:

A. Organization, Power and Authority. Seller is duly organized, validly existing
and in good standing under the Laws of the State of its organization or
incorporation; is, to the extent required by Law, duly qualified to do business
in the State in which the Property is located; has all necessary power to
execute and deliver this Agreement and perform all its obligations hereunder;
has all requisite power and authority to own the Property and conduct the
business as it is currently being conducted. Seller has the full power and
authority to enter into and perform this Agreement and the execution, delivery
and performance of this Agreement by Seller (i) has been duly and validly
authorized by all necessary action on the part of Seller, (ii) does not conflict
with or result in a violation of the organizational documents of Seller
(including, as applicable, its articles of incorporation, charter or by-laws,
its partnership agreement or its operating agreement), or any judgment, order or
decree of any court or arbiter in any proceeding to which Seller is a party, and
(iii) does not conflict with or constitute a material breach of, or constitute a
material default under, any contract, agreement or other instrument by which
Seller is bound or to which it is a party.

B. Title to Real and Personal Property. Seller has not entered into any
currently effective agreement to sell or dispose of all or any portion of its
interest in and to the Real Property. Except for the Personal Property leased to
Seller, Seller has good and valid title to all Personal Property and the
Personal Property to be transferred to Buyer is free and clear of liens,
security interests and other encumbrances arising by, through or under Seller.

C. Contracts and Leases. As of the Effective Date, except for (i) the Contracts
listed in Exhibit N attached hereto, and (ii) the Permitted Title Exceptions,
Seller has not entered into any contracts, subcontracts or agreements affecting
the Property that will be binding upon Buyer after the Closing. Seller has not
received any written notice of default from any parties to the Contracts that
has not been cured by Seller on or before the date hereof. Seller has provided
true and correct copies of the Contracts and such Contracts, to the best of
Seller’s actual knowledge, are in full force and effect. There are no leases,
rental agreements and other occupancy agreements for the use and occupancy of
any portion of the Property.

 

  - 13 -   Purchase Agreement



--------------------------------------------------------------------------------

D. Litigation Proceedings. There is no current or pending litigation against
Seller (including, but not limited to, condemnation proceedings against the
Property) of which Seller has received written notice and which, in the
reasonable judgment of Seller, if determined adversely to Seller, would
materially adversely affect the Property. Seller has not (A) commenced a
voluntary case, or, to the best of Seller’s actual knowledge, had entered
against it a petition, for relief under any federal bankruptcy act or any
similar petition, order or decree under any federal or state Law relative to
bankruptcy, insolvency or other relief for debtors, (B) caused, suffered (to the
best of Seller’s actual knowledge) or consented to the appointment of a
receiver, trustee, administrator, conservator, liquidator or similar official in
any federal, state or foreign judicial or non-judicial proceeding, to hold,
administer and/or liquidate all or substantially all of its assets, or (C) made
an assignment for the benefit of creditors.

E. Other Property Conditions.

(i) Land Use Regulations. As of the Effective Date and except for violations
that have been cured, Seller has not received any written notice from any
governmental authority with respect to the violation of any zoning law or
ordinance applicable to the Property.

(ii) Insurance Compliance. As of the Effective Date, except for violations that
have been cured, Seller has not received any written notice from any insurance
company that carries any of Seller’s insurance with respect to the Property that
any portion of the Property violates any building, fire, or health code,
statute, ordinance, rule or regulation applicable to the Property.

(iii) Taxes and Assessments. Except as disclosed in the Title Commitment, as of
the Effective Date, Seller has not received any written notice of any proposed
reassessments of the Property from the local taxing agencies that would, in the
reasonable judgment of Seller, increase real property taxes or assessments
against the Property.

(iv) Special Assessments and Exactions. Except as disclosed in the Title
Commitment, as of the Effective Date Seller has not received any written notice
from any governmental agency that any special assessments are pending, noted or
levied against the Property.

F. Compliance with Laws. Seller has not received any written notice of any
violation of any applicable Law with respect to the Hotel or the Property which
has not been cured or dismissed.

G. Employees. There are no collective bargaining agreements with any labor union
with respect to the Hotel Employees or the Hotel, and there are no written
employment contracts with any of the Hotel Employees.

 

  - 14 -   Purchase Agreement



--------------------------------------------------------------------------------

H. Management Agreement and Franchise Agreement. There is no franchise agreement
with respect to the Property and the existing management agreement with respect
to the Property shall be terminated by Seller on or prior to the Closing Date,
at no cost to Buyer, and Seller shall provide Buyer with evidence of such
termination at Closing which evidence shall be in a form reasonably satisfactory
to Buyer.

I. Taxes. Except as will be paid in full or prorated at Closing, Seller has not
received written notice of any delinquencies with respect to the Taxes related
to the Property; provided, however, the preceding representation does not apply
to ad valorem real estate taxes with respect to the Property. Seller has not
received any written notice for an audit of any Taxes which has not been
resolved or completed.

J. Licenses and Permits. Seller has made available to Buyer true and correct
copies of all licenses and permits with respect to the Hotel in Seller’s
possession. Seller has not received any written notice from any governmental
authority or other person of (a) any violation, suspension, revocation or
non-renewal of any licenses and permits with respect to the Property or
operation of the Hotel which has not been cured or dismissed or (b) any failure
by Seller to obtain any licenses and permits required for the Property or the
operation of the Hotel that has not been cured or dismissed.

K. Foreign Person. Seller is a “United States person” (as defined in
Section 7701(a)(30)(B) or (C) of the Code) for the purposes of Section 1445(a)
of the Code.

L. Intentionally Deleted.

M. Patriot Act. Neither Seller nor any controlling beneficial owner of Seller:
(i) is listed on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”) pursuant to Executive Order No. 133224, 66 Fed. Reg. 49079 (September
25, 2001) (the “Order”) and/or on any other list of terrorists or terrorist
organizations maintained pursuant to any of the rules and regulations of OFAC or
pursuant to any other applicable orders (such lists are collectively referred to
as the “Lists”); (ii) is a person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Orders; or (iii) is
owned or controlled by, or acts for or on behalf of, any person or entity on the
Lists or any other person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Order.

N. Financial Information. To the best of Seller’s actual knowledge, all of
Seller’s financial information provided to Buyer is correct and complete in all
material respects and presents accurately the results of operations of the
Property for the periods so indicated.

O. Knowledge of Seller. When used in this Agreement, the term “to Seller’s
knowledge”, “to Seller’s actual knowledge” and similar phrases shall mean and be
limited to the actual (and not imputed, implied or constructive) knowledge as of
the effective date of such representation or warranty, without inquiry, of
Travis Ray, Vice President of Seller, and Chris Jones, General Manager of the
Hotel. Notwithstanding anything to the contrary set forth in this Agreement, the
foregoing individual shall not have any personal liability or liability
whatsoever with respect to any matters set forth in this Agreement or any of
Seller’s representations and/or warranties herein being or becoming untrue,
inaccurate or incomplete.

 

  - 15 -   Purchase Agreement



--------------------------------------------------------------------------------

8.2 Seller’s Warranties Deemed Modified. Because Buyer’s primary reliance on the
status of the matters addressed by Seller’s Warranties is Buyer’s own Due
Diligence, to the extent that Buyer (a) has actual knowledge of, or (b) has
received information in writing or in Buyer’s Diligence reports (whether such
information is actually known to Buyer or not) that Seller’s Warranties are
inaccurate, untrue or incorrect in any way, such Seller’s Warranties shall be
deemed modified to reflect Buyer’s knowledge or deemed knowledge, as the case
may be.

8.3 Claims of Breach Prior To Closing. If at or prior to the Closing, Seller
obtains actual knowledge that any Seller’s Warranty is untrue, inaccurate or
incorrect in any material respect, Seller shall give Buyer written notice
thereof within five (5) Business Days of obtaining such knowledge (but, in any
event, prior to the Closing). After the Due Diligence Deadline but prior to the
Closing, if Buyer or any Buyer’s Representative obtains actual knowledge that
any Seller’s Warranty is untrue, inaccurate or incorrect in any material
respect, Buyer shall give Seller written notice thereof within five (5) Business
Days after obtaining such knowledge (but, in any event, prior to the Closing).
In either such event, Seller shall have the right to cure such misrepresentation
or breach and shall be entitled to a reasonable adjournment of the Closing (not
to exceed fifteen (15) days) to attempt such cure. If Buyer fails to notify
Seller within five (5) Business Days of obtaining knowledge that any Seller’s
Warranty is untrue, inaccurate or incorrect, then Buyer shall be deemed to waive
such misrepresentation or breach of warranty. If any Seller’s Warranty is
untrue, inaccurate or incorrect in any material respect as of the date made, and
Seller is unable to so cure such misrepresentation or breach, then Buyer, as its
sole remedy shall elect either (a) to waive such misrepresentation or breach and
consummate the Transaction without any reduction of or credit against the
Purchase Price, or (b) to Terminate this Agreement by written notice given to
Seller on or before the Closing Date, in which event any Deposit shall be
returned to Buyer. If any of Seller’s Warranties are untrue, inaccurate or
incorrect but are not, in the aggregate, untrue, inaccurate or incorrect in any
material respect, Buyer shall be deemed to waive such misrepresentation or
breach of warranty, and Buyer shall be required to consummate the Transaction
without any reduction of or credit against the Purchase Price. The untruth,
inaccuracy or incorrectness of Seller’s Warranties shall be deemed material only
if Buyer’s aggregate damages resulting from the untruth, inaccuracy or
incorrectness of Seller’s Warranties are reasonably estimated to exceed
$150,000.00.

8.4 Survival and Limits On Buyer’s Claims. Seller’s Warranties shall survive the
Closing and not be merged therein for a period of six (6) months, and Seller
shall only be liable to Buyer hereunder for a breach of Seller’s Warranties made
herein or in any of the documents executed by Seller at the Closing with respect
to which a claim is made by Buyer against Seller in writing on or before six
(6) months after the date of the Closing. Anything in this Agreement to the
contrary notwithstanding, the maximum aggregate liability of Seller for breaches
of Seller’s Warranties shall be subject to Seller’s Liability Limit.
Notwithstanding the foregoing, however, if the Closing occurs, Buyer hereby
expressly waives, relinquishes and releases any right or remedy available to it
at law, in equity, under this Agreement or otherwise to make a claim against
Seller for damages that Buyer may incur, or to rescind this Agreement

 

  - 16 -   Purchase Agreement



--------------------------------------------------------------------------------

and the Transaction, as the result of any of Seller’s Warranties being untrue,
inaccurate or incorrect if (a) Buyer knew or is deemed to know as set forth in
Paragraph 8.2 that such representation or warranty was untrue, inaccurate or
incorrect at the time of the Closing (Buyer’s remedy being as set forth in
Paragraph 8.3), or (b) Buyer’s damages as a result of such representations or
warranties being untrue, inaccurate or incorrect are reasonably estimated to
aggregate less than $150,000.00.

8.5 Buyer’s Representations and Warranties. Buyer, as of the date of the
execution of this Agreement by Buyer, represents and warrants to Seller that the
following representations and warranties of Buyer shall be true and correct in
all material respects as of the Closing Date:

A. Organization, Power and Authority. Buyer is duly organized, validly existing
and in good standing under the Laws of the State of its organization or
incorporation; is, or will by the Closing Date be, to the extent required by
Law, duly qualified to do business in the State in which the Property is
located; has all necessary power to execute and deliver this Agreement and
perform all its obligations hereunder; has, or will by the Closing Date have,
all requisite power and authority to own the Property and conduct the business
as it is currently being conducted. Buyer has the full power and authority to
enter into and perform this Agreement and the execution, delivery and
performance of this Agreement by Buyer (i) has been duly and validly authorized
by all necessary action on the part of Buyer, (ii) does not conflict with or
result in a violation of the organizational documents of Buyer (including, as
applicable, its articles of incorporation, charter or by-laws, its partnership
agreement or its operating agreement), or any judgment, order or decree of any
court or arbiter in any proceeding to which Buyer is a party, and (iii) does not
conflict with or constitute a material breach of, or constitute a material
default under, any contract, agreement or other instrument by which Buyer is
bound or to which it is a party. There are no lawsuits filed or served against
Buyer or, to Buyer’s knowledge, otherwise pending or threatened the outcome of
which could adversely affect Buyer’s ability to purchase the Hotel or otherwise
perform its obligations under this Agreement.

B. No Bankruptcy. Buyer has not (A) commenced a voluntary case, or had entered
against it a petition, for relief under any federal bankruptcy act or any
similar petition, order or decree under any federal or state Law relative to
bankruptcy, insolvency or other relief for debtors, (B) caused, suffered or
consented to the appointment of a receiver, trustee, administrator, conservator,
liquidator or similar official in any federal, state or foreign judicial or
non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets, or (C) made an assignment for the benefit of
creditors.

C. Sophisticated Buyer. Buyer is an experienced investor that specializes in the
investment in and ownership and operation of hotel properties in geographically
diverse markets. As such, it is a sophisticated real estate owner and investor
with particular experience in the acquisition, ownership and operation of hotels
similar to the Hotel. Buyer warrants and represents that it has the ability
through its own employees, or through agents, independent contractors,
consultants or other experts with whom it has a relationship, to evaluate fully
the investment characteristics of the Hotel and to assess fully all issues
pertaining to title to the Real Property, the value of the Property, the past
performance of the Hotel, the projected performance

 

  - 17 -   Purchase Agreement



--------------------------------------------------------------------------------

of the Hotel, the structural integrity and soundness of all improvements and
structures located on the Real Property, the environmental condition of the Real
Property, and the compliance of the Hotel and the operation and management
thereof with all Laws. Accordingly, Buyer warrants and represents that, except
for the representations and warranties expressly made by Seller in this
Agreement, Buyer has not and will not rely upon any warranty, representation,
statement of fact, or other information in any form (whether written, verbal,
electronic or otherwise (collectively, “Information”) made by or furnished by or
on behalf of Seller or any of their affiliates, but is relying solely on its own
investigations, assessments, evaluations, and those of its own employees,
agents, independent contractors, consultants, and other experts with whom it is
dealing in connection with this Transaction. Except with respect to Information
that Seller has made representations and warranties as provided in Paragraph 8.1
of this Agreement, Buyer hereby waives, relinquishes and releases Seller and its
affiliates, agents and representatives from any claim, action, damages or
compensation related to any Information Buyer or its affiliates have received,
for itself and its affiliates and principals.

D. Reimbursement of Rebates. Buyer acknowledges that Seller may participate in
various incentive programs with various suppliers for the Property whereby
rebates are earned by Seller for Seller’s purchase of designated goods and
services from such suppliers. Buyer acknowledges that Seller may have earned
credits toward a rebate prior to Closing and that after Closing, Buyer may
benefit from credits earned by Seller prior to Closing. Buyer therefore agrees
to notify Seller of any rebate related to the Property received by, or credited
to, Buyer within one (1) year of the Closing Date and to cooperate with Seller’s
inquires into the status of any such rebates. Buyer and Seller shall cooperate
in good faith to determine which, if any, portion of such rebate is attributable
to Seller’s activities prior to the Closing Date, whereupon Buyer shall promptly
reimburse Seller for Seller’s share of each rebate. If the parties are unable to
determine Seller’s precise share of a rebate, they shall work in good faith to
equitably prorate the rebate into Buyer’s and Seller’s shares. Buyer shall make
available to Seller all records and other data verifying each rebate and the
payment thereof. The provisions of Paragraph shall survive the Closing.

E. Patriot Act. Neither Buyer nor any controlling beneficial owner of Buyer:
(i) is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other of the Lists;
(ii) is a person or entity who has been determined by competent authority to be
subject to the prohibitions contained in the Orders; or (iii) is owned or
controlled by, or acts for or on behalf of, any person or entity on the Lists or
any other person or entity who has been determined by competent authority to be
subject to the prohibitions contained in the Order.

F. Survival of Buyer’s Representations and Warranties. The representations and
warranties of Buyer set forth in this Paragraph 8.5 shall survive the Closing
and not be merged therein for a period of six (6) months, and Buyer shall only
be liable to Seller hereunder for a breach of such representations and
warranties made herein with respect to which a claim is made by Seller against
Buyer in writing on or before six (6) months after the date of the Closing.

 

  - 18 -   Purchase Agreement



--------------------------------------------------------------------------------

8.6 Buyer’s Assumption of Seller Obligations.

A. Wages and Salaries. IHG Management (Maryland) LLC will employ all Hotel
Employees at the Hotel pursuant to the terms of the Management Agreement and
Buyer shall assume liability for all salary, commissions and other compensation
and benefits of any kind earned or accrued on and after the “day shift” on the
Closing Date by each Hotel Employee who is an employee of the Hotel in
accordance with the terms of the Management Agreement.

B. Contracts. Not later than ten (10) days prior to the Due Diligence Deadline,
Buyer shall send Seller a notice identifying which, if any, Contracts Buyer
elects to have Seller terminate effective as of the Closing and, provided such
Contracts are terminable by Seller (without any cost or other liability to
Seller and with any termination costs or fees to be paid by Buyer), Seller shall
cause the Contracts so identified by Buyer to be terminated, effective no later
than the Closing. Buyer’s failure to timely provide any such notice to Seller
shall be deemed Buyer’s election to assume all Contracts which, by their terms,
are assignable without consent at Closing, and all such Contracts shall be
deemed approved by Buyer. At the Closing, Seller shall assign to Buyer, pursuant
to the terms of the General Assignment (attached hereto as Exhibit E), all
right, title and interest of Seller in and to the Contracts which, by their
terms, are assignable without consent, and Buyer shall assume all of the
obligations of Seller under such Contracts arising from and after the Closing
Date. Buyer shall be responsible to pay all assignment, termination and other
fees required to effectuate the provisions of this Paragraph. Notwithstanding
anything to the contrary set forth herein, Buyer acknowledges and agrees that
Seller shall, at or prior to the Closing, terminate the existing management
agreement with respect to the Property, at no cost or expense to Buyer, and at
or prior to the Closing Seller shall provide Buyer with evidence of such
termination, which evidence shall be in a form reasonably satisfactory to Buyer.

C. Guest Baggage. All baggage of Hotel guests which has been checked with or
left in the care of Seller shall be inventoried, sealed and tagged jointly by
Seller and Buyer on or immediately prior to the Closing Date. Buyer hereby
indemnifies Seller against all claims, losses or liabilities with respect to
such baggage arising out of the acts or omissions of Buyer after the Closing
Date. Seller hereby indemnifies Buyer against all claims, losses or liabilities
with respect to such baggage arising out of the acts or omissions of Seller
prior to or on the Closing Date. The provisions of this Paragraph shall survive
the Closing.

D. Safe Deposit Boxes. On the Closing Date, Seller shall deliver to Buyer all
keys to any safe deposit boxes at the Hotel, all receipts and agreements
relating to such safe deposit boxes and a complete list of safe deposit boxes
which are then being used, which list shall contain the name and room number of
each depositor. If any guest shall rent any safe deposit box after Seller shall
have given to Buyer such keys, Buyer shall be solely responsible for all
property deposited into such safe deposit box. On the day immediately prior to
the Closing Date, Seller shall send a written notice to guests at the Hotel who
then are utilizing safe deposit boxes, advising them of the pending sale of the
Hotel to Buyer and the procedures to be followed pursuant to this Paragraph and
requesting the removal and verification of the contents thereof on the day
immediately preceding the Closing Date. All such removals and verifications
shall be under the joint supervision of Buyer and Seller, and the contents
recorded. Any property in safe deposit boxes as of the Closing Date (whether or
not so recorded) shall be the responsibility of Buyer. The obligations of Buyer
and Seller under this Paragraph shall survive the Closing.

 

  - 19 -   Purchase Agreement



--------------------------------------------------------------------------------

9. Casualty and Condemnation. Seller shall maintain the property insurance
coverage currently in effect for the Property as of the Effective Date, or
comparable coverage, through the Closing Date. Seller has provided Buyer copies
of certificates of insurance with respect to the current property and casualty
insurance coverage. If after the Effective Date and prior to the Closing Date,
any portion of the improvements is materially damaged or destroyed by fire or
other casualty, or there shall be commenced or instituted against the Property
any Condemnation Proceeding, Seller shall promptly give written notice of such
event to Buyer, and the following provisions shall apply notwithstanding the
contrary terms of any applicable Laws with respect to the subject matter of
Paragraph 9:

9.1 Major Event. If such damage or destruction results in a casualty loss in
excess of Five Million Five Hundred Thousand and no/100 Dollars ($5,500,000.00),
as reasonably determined by Seller, or if such Condemnation Proceeding would
result in the taking of a portion of the Property worth in excess of Five
Million Five Hundred Thousand and no/100 Dollars ($5,500,000.00), as reasonably
determined by Seller, then Buyer shall have the right to Terminate this
Agreement by written notice to Seller given no later than ten (10) Business Days
after the giving of Seller’s notice of such event, in which event any Deposit
shall be returned to Buyer, and the Closing Date shall be extended, if
necessary, to provide sufficient time for Buyer to make such election. The
failure by Buyer to so elect in writing to terminate this Agreement within such
period shall be deemed an election not to terminate this Agreement.

9.2 Closing Despite Casualty/Condemnation. If a casualty or Condemnation
Proceeding occurs and Buyer shall not, or has no right to, Terminate this
Agreement on account thereof, then at Closing (a) the conveyance of the Property
shall be less such portion of the Property so taken by (or, as applicable, shall
be subject to) said Condemnation Proceeding, without adjustment of the Purchase
Price, (b) Seller shall assign to Buyer (without recourse to Seller) all the
rights to all awards or insurance proceeds with respect to such Condemnation
Proceeding or casualty; (c) Seller shall provide a credit at Closing equal to
(i) Seller’s deductible under Seller’s insurance policy, plus all proceeds or
awards previously paid to Seller with respect to such casualty or Condemnation
Proceeding, less (ii) an amount equal to the sum of (A) the costs, expenses and
fees, including reasonable attorneys’ fees, expenses and disbursements, incurred
by Seller in connection with such casualty or Condemnation Proceeding, (B) any
portion of any Condemnation Proceeding award that is allocable to loss of use of
the Property prior to Closing, and the proceeds of any rental loss, business
interruption or similar insurance to the extent allocable to the period prior to
the Closing Date, and (C) the reasonable and actual costs incurred by Seller in
stabilizing and/or repairing the Property following a casualty (and to the
extent the sum of the items in (ii) is greater than the items in (i), Buyer
shall pay such excess to Seller within five (5) Business Days after receipt of
such awards or proceeds after Closing).

10. Other Conditions to Closing. The obligation of Buyer and Seller to close the
Transaction shall be further subject to the satisfaction at or prior to Closing
of the conditions precedent set forth in this Paragraph.

 

  - 20 -   Purchase Agreement



--------------------------------------------------------------------------------

10.1 Conditions to Buyer’s Obligations. The conditions precedent to Buyer’s
obligations at Closing referenced above are as follows, any or all of which may
be expressly waived by Buyer in writing, at its sole option:

A. Representations. Seller’s Warranties, subject to Paragraphs 8.2 and 8.3,
shall be true and correct in all material respects on and as of the Closing
Date, except as modified in a manner permitted by the Agreement, as if made on
and as of such date except to the extent that they expressly relate to an
earlier date;

B. Title Policy. At Closing, Buyer shall have received such conveyance of title
to the Real Property as will enable the Title Company to issue the Title Policy
(or a specimen or proforma policy thereof or “marked” Title Commitment) to Buyer
subject only to the Permitted Title Exceptions and consistent with Paragraph 4.3
hereof.

C. Seller Compliance. Seller shall have performed all of the covenants,
undertakings and obligations to be performed or complied with by Seller at or
prior to the Closing.

D. Seller’s Deliveries. Seller shall have delivered to Buyer or deposited with
Closing Agent, for the benefit of Buyer, Seller’s signature to all of the
Closing Documents and other items set forth in Paragraph 6.2 to which Seller is
a party.

10.2 Conditions to Seller’s Obligations. The conditions precedent to Seller’s
obligations at Closing referenced above are as follows, any or all of which may
be expressly waived by Seller in writing, at its sole option:

A. Representations. Buyer’s warranties set forth in Paragraph 8.3, shall be true
and correct in all material respects on and as of the Closing Date, except as
modified in a manner permitted by the Agreement, as if made on and as of such
date except to the extent that they expressly relate to an earlier date;

B. Buyer Compliance. Buyer shall have performed all of the covenants,
undertakings and obligations to be performed or complied with by Buyer at or
prior to the Closing.

C Buyer’s Deliveries. Buyer shall have delivered to Seller or deposited with
Closing Agent, for the benefit of Seller, Buyer’s signature to all of the
Closing Documents and other items set forth in Paragraph 6.3 to which Buyer is a
party.

10.3 Waiver of Conditions. By closing the Transaction, Seller and Buyer shall be
conclusively deemed to have waived the benefit of any remaining unfulfilled
conditions set forth in Paragraph 10.1 and 10.2, respectively.

 

  - 21 -   Purchase Agreement



--------------------------------------------------------------------------------

11. Transaction Issues: Brokers, Confidentiality and Indemnity.

11.1 Brokers. Each party represents to the other that such party has not
incurred any obligation to any broker or real estate agent with respect to the
purchase or sale of the Property except for the Broker defined herein, which
obligation has been incurred by Seller pursuant to a separate agreement with
Broker executed in connection with the Transaction. Seller shall, upon the
Closing of this Transaction and receipt by Seller of the Purchase Price, pay to
Broker the appropriate sales commission pursuant to the terms of the brokerage
agreement with Broker. Except for Broker and such commission payable as set
forth above, Seller and Buyer each hereby (a) represent and warrant to the other
that it has not employed, retained or consulted with any broker, agent, or
finder in carrying on a negotiation in connection with this Agreement or the
Transaction, and (b) indemnify and agree to hold the other harmless from and
against any and all claims, demands, causes of action, debts, liabilities,
judgments and damages (including costs and reasonable attorneys’ fees actually
incurred in connection with the enforcement of this indemnity) which may be
asserted or recovered against the indemnified party on account of any brokerage
fee, commission or other compensation arising by reason of the indemnitor’s
breach of this representation and warranty. This Paragraph shall survive the
Closing or any termination of this Agreement.

11.2 Confidentiality. Each of Buyer and Seller hereby agrees that prior to
Closing it will not release or cause or permit to be released, and will use best
efforts to prevent the Buyer’s Representatives or Seller’s Representatives, as
the case may be, from releasing or causing or permitting the release of, any
press notices, publicity (oral or written) or advertising promotion relating to,
or otherwise announce or disclose or cause or permit to be announced or
disclosed, in any manner whatsoever, the terms, conditions or substance of this
Agreement or the Transaction, without first obtaining the written consent of the
other party. The foregoing shall not preclude either Buyer or Seller from
(a) discussing the substance or any relevant details of the transactions
contemplated in this Agreement with any of its representatives as described
above, or (b) from complying with any Laws applicable to such party, including,
without limitation, governmental regulatory, disclosure, tax and reporting
requirements, or, at and after Closing, issuing or causing the issuance of a
press or media release or other information in the nature of a press release
relating to this Agreement or the Transaction, provided, however, that such
release has received the prior written approval of the other party as to the
exact text of such press release and of the extent of distribution thereof.
Notwithstanding the foregoing, if Buyer or Seller, as the case may be,
reasonably determines after consultation with counsel, that such party is
required by Law to publicly disclose the existence of the terms of this
Agreement, before or at Closing, Buyer or Seller, as the case may be, shall
allow the other party to this Agreement a reasonable period of time, not to
exceed three (3) Business Days, to review any proposed disclosure to be made by
Buyer or Seller, as the case may be, in advance of such party making such
disclosure, but for avoidance of doubt, Buyer or Seller, as the case may be,
shall be permitted to make such disclosure and shall not be required to obtain
the consent of the other party to this Agreement prior to making such
disclosure. Buyer shall indemnify and hold Seller harmless from and against any
and all Liabilities suffered or incurred by Seller and arising out of or in
connection with a breach by Buyer of the provisions of this Paragraph. Seller
shall indemnify and hold Buyer harmless from and against any and all Liabilities
suffered or incurred by Buyer and arising out of or in connection with a breach
by Buyer of the provisions of this Paragraph The indemnification obligations
contained in this Paragraph shall survive the Closing or the earlier termination
of this Agreement.

 

  - 22 -   Purchase Agreement



--------------------------------------------------------------------------------

11.3 Indemnity. In addition to Buyer’s indemnities set forth elsewhere in this
Agreement, Buyer hereby agrees to indemnify, defend, and hold Seller and each of
the other Seller Parties free and harmless from and against any and all
Liabilities (including reasonable attorneys’ fees, expenses and disbursements
actually incurred) arising out of or resulting from (a) the breach of any
express representations and warranties of Buyer in this Agreement which
expressly survives the Closing or the earlier termination of this Agreement (as
the case may be), (b) the entry on the Property and/or the conduct of any Due
Diligence by Buyer or any of Buyer’s Representatives at any time prior to the
Closing; provided, however, that Buyer’s obligations under this clause (b) shall
not apply to the mere discovery of an pre-existing environmental or physical
condition at the Property, (c) any breach by Buyer of any of its covenants or
obligations under this Agreement which expressly survives the Closing or the
earlier termination of this Agreement (as the case may be), (d) events,
contractual obligations, acts and omissions of Buyer that occur or accrue after
Closing in connection with the ownership of the Property, and (e) damage to
property or injury to or death of any person or for claims for any debt or
obligations occurring on or about or in connection with the Property or any
portion thereof or with respect to the Property’s operations at any time or
times after Closing. Seller hereby agrees to indemnify, defend, and hold Buyer
and each of the other Buyer Parties free and harmless from and against any and
all Liabilities (including reasonable attorneys’ fees, expenses and
disbursements actually incurred) arising out of or resulting from (i) the breach
of any express representations and warranties of Seller in this Agreement which
expressly survive the Closing (for the term of such survival only) or the
earlier termination of this Agreement (as the case may be) and (ii) the uncured
breach by Seller prior to the Closing Date of any of the terms and provisions of
any Contracts assigned by Seller and assumed by Buyer as contemplated in this
Agreement. The foregoing indemnities shall survive the Closing (and not be
merged therein) or any earlier termination of this Agreement.

12. Default At or Prior to Closing.

12.1 Buyer Default. IF BUYER DEFAULTS IN THE OBSERVANCE OR PERFORMANCE OF ITS
COVENANTS AND OBLIGATIONS HEREUNDER PRIOR TO CLOSING, AND SUCH DEFAULT CONTINUES
FOR FIVE (5) BUSINESS DAYS AFTER THE DATE OF RECEIPT OF WRITTEN NOTICE FROM
SELLER DEMANDING CURE OF SUCH DEFAULT, SELLER SHALL BE ENTITLED, AS ITS SOLE AND
EXCLUSIVE REMEDY HEREUNDER, TO TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO
BUYER OF SUCH TERMINATION AND TO RECEIVE PAYMENT OF THE DEPOSIT AS FULL
LIQUIDATED DAMAGES FOR SUCH DEFAULT OF BUYER, THE PARTIES HERETO ACKNOWLEDGING
THE DIFFICULTY OF ASCERTAINING THE ACTUAL DAMAGES IN THE EVENT OF SUCH A
DEFAULT, THAT IT IS IMPOSSIBLE MORE PRECISELY TO ESTIMATE THE DAMAGES TO BE
SUFFERED BY SELLER UPON BUYER’S DEFAULT, THAT SUCH FORFEITURE OF THE DEPOSIT IS
INTENDED NOT AS A PENALTY, BUT AS FULL LIQUIDATED DAMAGES AND THAT SUCH AMOUNT
CONSTITUTES A REASONABLE GOOD FAITH ESTIMATE OF THE POTENTIAL

 

  - 23 -   Purchase Agreement



--------------------------------------------------------------------------------

DAMAGES ARISING THEREFROM, IT BEING OTHERWISE DIFFICULT OR IMPOSSIBLE TO
ESTIMATE SELLER’S ACTUAL DAMAGES WHICH WOULD BE SUFFERED BY SELLER IN THE EVENT
OF DEFAULT BY BUYER. EXCEPT WITH RESPECT TO ANY RIGHT, OBLIGATION OR LIABILITY
WHICH SURVIVES CLOSING OR TERMINATION OF THIS AGREEMENT, INCLUDING ANY
INDEMNIFICATION PROVISIONS SET FORTH IN THIS AGREEMENT, SELLER’S RIGHT TO
TERMINATE THIS AGREEMENT AND RECEIVE PAYMENT OF THE DEPOSIT AS FULL LIQUIDATED
DAMAGES, ARE SELLER’S SOLE AND EXCLUSIVE REMEDIES IN THE EVENT OF DEFAULT
HEREUNDER BY BUYER, AND SELLER HEREBY WAIVES, RELINQUISHES AND RELEASES ANY AND
ALL OTHER RIGHTS AND REMEDIES (EXCEPT ANY THAT SURVIVE CLOSING OR TERMINATION
PURSUANT TO THE EXPRESS PROVISIONS OF THIS AGREEMENT), INCLUDING, BUT NOT
LIMITED TO: (1) ANY RIGHT TO SUE BUYER FOR DAMAGES OR TO PROVE THAT SELLER’S
ACTUAL DAMAGES EXCEED THE DEPOSIT WHICH IS HEREBY PROVIDED SELLER AS FULL
LIQUIDATED DAMAGES, (2) ANY RIGHT TO SUE BUYER FOR SPECIFIC PERFORMANCE, OR
(3) ANY OTHER RIGHT OR REMEDY WHICH SELLER MAY OTHERWISE HAVE AGAINST BUYER,
EITHER AT LAW, OR EQUITY OR OTHERWISE.

 

          Buyer’s Initials     Seller’s Initials

12.2 Seller Default. If Seller defaults in the observance or performance of its
covenants and obligations hereunder prior to Closing, or if Seller breaches any
of its representations and warranties under this Agreement, and such default
continues for the greater of five (5) Business Days after the date of receipt of
written notice from Buyer demanding cure of such default, or the expiration of
other applicable cure periods set forth in this Agreement, then Buyer shall be
entitled either, at Buyer’s option, (i) without waiving the right to elect the
option to Terminate this Agreement, to bring an action against Seller for
specific performance of this Agreement, but only if such suit is filed within
sixty (60) days after the occurrence of Seller’s alleged default, or (ii) to
Terminate this Agreement by the delivery to Seller of notice of such termination
and in such event Buyer shall be entitled to the return the Deposit and, in the
case of a material default by Seller that is willful and/or fraudulent in
nature, Seller shall be obligated to reimburse Buyer for all of Buyer’s actual
costs incurred in pursuing and attempting to complete this Transaction
(including due diligence costs and reasonable attorneys’ fees actually incurred)
up to an amount not to exceed $150,000.00. Except with respect to any right,
obligation or liability which survives Closing or termination of this Agreement,
including any indemnification provisions set forth in this Agreement, Buyer’s
rights to so Terminate this Agreement or sue for specific performance, are
Buyer’s sole and exclusive remedies hereunder in the event of default hereunder
by Seller, and Buyer hereby waives, relinquishes and releases any and all other
rights and remedies (except any that survive Closing or termination pursuant to
the express provisions of this Agreement), including, but not limited to:
(1) any right to bring an action for damages, or (2) any other right or remedy
which Buyer may otherwise have against

 

  - 24 -   Purchase Agreement



--------------------------------------------------------------------------------

Seller either at law, in equity or otherwise. Buyer agrees that its failure to
timely commence an action for specific performance within such the period noted
above shall be deemed a waiver by it of its right to commence an action for
specific performance as well as a waiver by it of any right it may have to file
or record a notice of lis pendens or notice of pendency of action or similar
notice against any portion of the Property.

13. Notices. All notices, consents, approvals and other communications which may
be or are required to be given by either Seller or Buyer under this Agreement
shall be properly given only if made in writing and sent by (a) hand delivery,
or (b) certified mail, return receipt requested, or (c) a nationally recognized
overnight delivery service (such as Federal Express, UPS Next Day Air or
Airborne Express), with all postage and delivery charges paid by the sender and
addressed to the Buyer or Seller, as applicable as set forth below, or at such
other address as each may request in writing. Such notices delivered by hand, or
overnight delivery service shall be deemed received on the date of delivery and,
if mailed, shall be deemed received upon the earlier of actual receipt or two
days after mailing. Said notice addresses are as follows (and Seller and Buyer
shall have the right to designate changes to their respective notice addresses,
effective five (5) days after the delivery of written notice thereof):

 

If to Seller:

  

InterContinental Hotels Group

Three Ravinia Drive

Suite 100

Atlanta, Georgia 30346-2149

Attention: Robert Chitty

Telephone No.: (770) 604-5321

With a copy to:

  

InterContinental Hotels Group

Three Ravinia Drive

Suite 100

Atlanta, Georgia 30346-2149

Attention: Legal Dept. - Paul Huang

Telephone No.: (770) 604-2644

With a copy to:

  

DLA Piper LLP (US)

1201 West Peachtree Street, Suite 2800

Atlanta, Georgia 30309

Attention: T. Shawn Lanier, Esq.

Telephone No.: (404) 736-7857

If to Buyer:

  

c/o Chesapeake Lodging Trust

1997 Annapolis Exchange Parkway, Suite 410

Annapolis, Maryland 21401

Attention: D. Rick Adams

Telephone No.: (410) 972-4143

 

  - 25 -   Purchase Agreement



--------------------------------------------------------------------------------

With a copy to:

  

c/o Chesapeake Lodging Trust

1997 Annapolis Exchange Parkway, Suite 410

Annapolis, Maryland 21401

Attention: Graham J. Wootten

Telephone No.: (410) 972-4144

14. General Provisions.

14.1 Execution Necessary. This Agreement shall not be binding upon Seller until
fully executed and delivered by a proper official of Seller, and no action taken
by Seller’s representatives shall be deemed an acceptance of this Agreement
until this Agreement has been so executed by Seller and delivered to Buyer.

14.2 Counterparts. This Agreement may be executed in separate counterparts. It
shall be fully executed when each party whose signature is required has signed
at least one counterpart even though no one counterpart contains the signatures
of all of the parties to this Agreement.

14.3 Successors and Assigns. Subject to the terms of this Paragraph 14.3, this
Agreement shall be binding upon the parties hereto and their respective
successors and assigns and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. Buyer shall not have the right to
assign or delegate any right, duty or obligation of Buyer under this Agreement
to any other party without the prior written consent of Seller, which consent
Seller may grant or withhold in its sole and absolute discretion, and any such
assignment shall be null and void ab initio. Notwithstanding the foregoing,
Buyer shall have the right to assign all of its right, title and interest in
this Agreement to a Permitted Assignee (hereinafter defined) by providing
written notice to Seller no later than five (5) Business Days prior to Closing.
For purposes of this Agreement, the term “Permitted Assignee” shall mean a
corporation, partnership, limited liability company, or other entity controlled
by, managed by, or under common control of Buyer (collectively, a “Related
Party”) (provided, however, Buyer shall disclose to Seller all Related Parties
having an interest in such assignee together with evidence demonstrating Buyer’s
control of such entity or the control of such entity in common with Buyer) or
created by Buyer or a Related Party for the purpose of acquiring any portion of
or all of the Property. To be effective, an assignment to a Permitted Assignee
shall (i) be fully executed by the assignor and the Permitted Assignee
thereunder and delivered to Seller prior to Closing, and (ii) contain a
provision whereby the Permitted Assignee assumes all of the obligations of Buyer
under this Agreement. Upon an assignment of this Agreement to a Permitted
Assignee: (1) Buyer shall not be relieved of any subsequently accruing liability
under this Agreement, and (2) as used in this Agreement, the “Buyer” shall be
deemed to include such Permitted Assignee.

14.4 Governing Law. This Agreement shall be governed by the Laws of the State of
Georgia.

 

  - 26 -   Purchase Agreement



--------------------------------------------------------------------------------

14.5 Entire Agreement. This Agreement and all the exhibits referenced herein and
annexed hereto contain the entire agreement of the parties hereto with respect
to the matters contained herein, and no prior agreement or understanding
including without limitation the Letter of Intent pertaining to any of the
matters connected with this Transaction shall be effective for any purpose.
Neither this Agreement nor any provision hereof may be waived, modified,
amended, discharged or terminated except by an instrument signed by the party
against whom the enforcement of such waiver, modification, amendment, discharge
or termination is sought, and then only to the extent set forth in such
instrument.

14.6 Time is of the Essence. TIME IS OF THE ESSENCE of the Transaction and this
Agreement. If the time period by which any right, option or election provided
under this Agreement must be exercised, or by which any act required hereunder
must be performed, or by which the Closing must be held, expires on a Saturday,
Sunday or legal or bank holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled business
day.

14.7 Interpretation. The titles, captions and paragraph headings are inserted
for convenience only and are in no way intended to interpret, define, limit or
expand the scope or content of this Agreement or any provision hereof. If any
party to this Agreement is made up of more than one person or entity, then all
such persons and entities shall be included jointly and severally, even though
the defined term for such party is used in the singular in this Agreement. If
any time period under this Agreement ends on a day other than a Business Day,
then the time period shall be extended until the next Business Day. This
Agreement shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Agreement to be drafted.
If any words or phrases in this Agreement shall have been stricken out or
otherwise eliminated, whether or not any other words or phrases have been added,
this Agreement shall be construed as if the words or phrases so stricken out or
otherwise eliminated were never included in this Agreement and no implication or
inference shall be drawn from the fact that said words or phrases were so
stricken out or otherwise eliminated.

14.8 Survival. Except as otherwise specifically provided in this Agreement to
the contrary, the covenants, agreements, indemnities, representations and
warranties contained herein shall not survive the Closing or any termination of
this Agreement.

14.9 Further Assurances. Each party agrees to execute and deliver to the other
such further documents or instruments as may be reasonable and necessary in
furtherance of the performance of the terms, covenants and conditions of this
Agreement; provided, however, that the execution and delivery of such documents
by such party shall not result in any additional liability or cost to such
party.

14.10 Exclusive Application. Nothing in this Agreement is intended or shall be
construed to confer upon or to give to any person, firm or corporation other
than Buyer and Seller hereto any right, remedy or claim under or by reason of
this Agreement. All terms and conditions of this Agreement shall be for the sole
and exclusive benefit of the parties hereto and may not be assigned.

 

  - 27 -   Purchase Agreement



--------------------------------------------------------------------------------

14.11 Partial Invalidity. If all or any portion of any of the provisions of this
Agreement shall be declared invalid by Laws applicable thereto, then the
performance of said offending provision shall be excused by the parties hereto.

14.12 Waiver Rights. Buyer reserves the right to waive, in whole or in part, any
provision hereof which is for the benefit of Buyer. Seller reserves the right to
waive, in whole or in part, any provision hereof that is for the benefit of
Seller.

14.13 No Implied Waiver. Unless otherwise expressly provided herein, no waiver
by Seller or Buyer of any provision hereof shall be deemed to have been made
unless expressed in writing and signed by such party. No delay or omission in
the exercise of any right or remedy accruing to Seller or Buyer upon any breach
under this Agreement shall impair such right or remedy or be construed as a
waiver of any such breach theretofore or thereafter occurring. The waiver by
Seller or Buyer of any breach of any term, covenant or condition herein stated
shall not be deemed to be a waiver of any other breach, or of a subsequent
breach of the same or any other term, covenant or condition herein contained.

14.14 Rights Cumulative. All rights, powers, options or remedies afforded to
Seller or Buyer either hereunder or by Law shall be cumulative and not
alternative, and the exercise of one right, power, option or remedy shall not
bar other rights, powers, options or remedies allowed herein or by Law, unless
expressly provided to the contrary herein.

14.15 Attorney’s Fees. Should either party employ an attorney or attorneys to
enforce any of the provisions hereof or to protect its interest in any manner
arising under this Agreement, or to recover damages for breach of this
Agreement, the non-prevailing party in any action pursued in a court of
competent jurisdiction (the finality of which is not legally contested) agrees
to pay to the prevailing party all reasonable costs, damages and expenses,
including attorney’s fees, actually expended or incurred in connection
therewith.

14.16 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, EACH PARTY HEREBY
WAIVES TRIAL BY JURY IN ANY PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION
WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION,
THIS AGREEMENT, THE PROPERTY OR THE RELATIONSHIP OF BUYER AND SELLER HEREUNDER.
THE PROVISIONS OF THIS PARAGRAPH SHALL SURVIVE THE CLOSING (AND NOT BE MERGED
THEREIN) OR ANY EARLIER TERMINATION OF THIS AGREEMENT.

14.17 Facsimile Signatures. Signatures to this Agreement transmitted by email
copy transmission shall be valid and effective to bind the party so signing.
Each party agrees to promptly deliver an execution original to this Agreement
with its actual signature to the other party, but a failure to do so shall not
affect the enforceability of this Agreement, it being expressly agreed that each
party to this Agreement shall be bound by its own email copy signature and shall
accept the email copy signature of the other party to this Agreement.

 

  - 28 -   Purchase Agreement



--------------------------------------------------------------------------------

14.18 No Recordation. Seller and Buyer each agrees that neither this Agreement
nor any memorandum or notice hereof shall be recorded and Buyer agrees (a) not
to file any notice of pendency or other instrument (other than a judgment)
against the Property or any portion thereof in connection herewith and (b) to
and hereby does indemnify Seller against all Liabilities (including reasonable
attorneys’ fees, expenses and disbursements) incurred by Seller by reason of the
filing by Buyer of such notice of pendency or other instrument. Notwithstanding
the foregoing, if the same is permitted pursuant to applicable Laws, Buyer shall
be entitled to record a notice of lis pendens if Buyer is entitled to seek (and
is actually seeking) specific performance of this Agreement by Seller in
accordance with the terms of Paragraph 12.2 hereof.

14.19 Maximum Aggregate Liability. Notwithstanding any provision to the contrary
contained in this Agreement or any documents executed by Seller pursuant hereto
or in connection herewith, the maximum aggregate liability of Seller and the
Seller Parties, and the maximum aggregate amount which may be awarded to and
collected by Buyer, in connection with the Transaction, the Property, under this
Agreement and under any and all documents executed pursuant hereto or in
connection herewith (including, without limitation, in connection with the
breach of any of Seller’s Warranties for which a claim is timely made by Buyer)
shall not exceed Seller’s Liability Limit. Notwithstanding anything to the
contrary contained herein, the limitations on liability set forth in this
Paragraph 14.19 shall not apply to the Manager for breaches by the Manager of
the terms and provisions of the Management Agreement, the remedies for which
breaches and other defaults, if any, by Manager under the Management Agreement
shall be governed by the express terms and provisions of the Management
Agreement. The provisions of this Paragraph shall survive the Closing (and not
be merged therein) or any earlier termination of this Agreement.

14.20 Exhibits and Schedules. All exhibits and schedules referred to in, and
attached to, this Agreement are hereby incorporated herein in full by this
reference.

14.21 Jurisdiction. With respect to any suit, action or proceedings relating to
the Transaction, this Agreement, the Property or the relationship of Buyer and
Seller hereunder (“Proceedings”) each party irrevocably (a) submits to the
exclusive jurisdiction of the Courts of the County of DeKalb, State of Georgia
and the United States District Court for the Northern District of Georgia, and
(b) waives any objection which it may have at any time to the laying of venue of
any proceedings brought in any such court, waives any claim that such
proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such proceedings, that such court does not have
jurisdiction over such party. The provisions of this Paragraph shall survive the
Closing (and not be merged therein) or any earlier termination of this
Agreement.

15. Retention of Hotel Employees. Buyer acknowledges that an affiliate of Seller
will manage the Hotel in accordance with the Management Agreement described in
Paragraph 16 hereof and that an affiliate of Seller will continue to employ all
Hotel Employees at the Hotel with Buyer having the responsibilities relative to
the employment of and services of these employees as set forth in the Management
Agreement.

 

  - 29 -   Purchase Agreement



--------------------------------------------------------------------------------

16. On-Going Management of Hotel. Buyer acknowledges that Seller is unwilling to
sell the Hotel unless an affiliate of Buyer and Seller’s designated affiliate
enter into a long term, non-terminable hotel management agreement for the
Property. At Closing, Seller’s designated affiliate and an affiliate of Buyer
shall execute the Management Agreement in form attached hereto as Exhibit P.

17. Independent Audit. Buyer may, at its sole cost and expense, engage a
third-party certified public accountant to perform audits of Seller’s books and
records which relate exclusively to the Property, including the historical
financial statements of the Property, which audits shall include all disclosures
required by generally accepted accounting principles and the Securities and
Exchange Commission regulations, specifically in accordance with Section 3.05 of
Regulation S-X and all related rules and regulations thereof; provided, however,
that (i) the completion of such audit shall not be a condition precedent to
Buyer’s obligation to close the transactions described in this Agreement, and
(ii) Buyer shall promptly reimburse Seller for any reasonable out-of-pocket
expenses incurred by Seller or any of its affiliates in connection with such
audit. Seller shall cooperate reasonably with Buyer in connection with the
performance of such audits and shall provide all information reasonably
requested by the accountants performing such audits with respect to the
Property, at no cost or expense to Seller. In connection with such audits and
upon written request from Buyer and/or the accountants performing any of the
audits contemplated in this Paragraph 17, Seller shall provide the accountants
performing such audits with representation letters reasonably acceptable to
Seller and such accountants, at no cost or expense to the Seller. The covenants
of Seller with respect to such audits as set forth in this Paragraph 17 shall
survive Closing for a period of ninety (90) days.

 

  - 30 -   Purchase Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement under seal as
of the day and year first above written.

 

SELLER:

IND East Village SD Holdings, LLC,

a Delaware limited liability company

By:  

Six Continents Hotels, Inc.,

a Delaware corporation, a member

  By:   /s/ David Hom   Name:   David Hom   Title:   VP and Secretary

 

BUYER:

CHSP San Diego LLC

a Delaware limited liability company

  By:   /s/ D. Rick Adams    

D. Rick Adams, Vice President

 

    Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE A

(attached to and made a part of that certain Hotel Purchase and

Sale Agreement by and between IND East Village SD

Holdings, LLC, as Seller, and CHSP San Diego LLC, as Buyer,

dated as of June 15, 2011)

“Accounts Receivable” shall mean any and all rents, deposits and other sums and
charges (including Guest Ledger Receivables) owing to Seller that are in any way
attributable to the operation of the business at the Hotel, including, without
limitation: (a) amounts receivable in connection with the letting of rooms, use
of banquet services and facilities, use of conference facilities or meeting
rooms or the provision of any other service by or on behalf of Seller on the
Real Property; (b) credit card charges, whether or not they have been submitted
to the applicable credit card company.

“Agreement” shall mean this Hotel Purchase and Sale Agreement between Seller and
Buyer including all schedules, exhibits and other attachments hereto, and
documents incorporated herein by reference.

“Bookings” shall mean all contracts or reservations for the use of guest rooms,
banquet facilities, meeting rooms, and/or conference or convention facilities at
the Hotel together with deposits held by or on behalf of Seller with respect
thereto.

“Broker” shall mean Eastdil Secured, which Broker has been retained by Seller.

“Business Day” shall mean Monday through Friday excluding holidays recognized by
the state government of the State in which the Property is located.

“Buyer” shall mean the buyer referenced in the first paragraph of this
Agreement.

“Buyer’s Diligence Reports” shall mean the results of any examinations,
inspections, investigations, tests, studies, analyses, appraisals, evaluations
and/or investigations prepared by or for or otherwise obtained by Buyer or on
behalf of Buyer in connection with Buyer’s Due Diligence (other than any
internal studies, reports and assessments or other privileged information
prepared by Buyer or any of Buyer’s Representatives.

“Buyer’s Parties” shall mean and include, collectively, (a) Buyer; (b) CHSP TRS
San Diego LLC (“TRS Lessee”); (c) any direct or indirect owner of any beneficial
interest in Buyer or TRS Lessee; (f) any officer, director, employee, or agent
of Buyer, its counsel, or any direct or indirect owner of any beneficial
interest in Buyer or TRS Lessee; and (g) any other entity or individual
affiliated or related in any way to any of the foregoing.

“Buyer’s Representatives” shall mean Buyer’s officers, employees, agents,
advisors, representatives, attorneys, accountants, consultants, lenders,
investors, contractors, architects and engineers.

 

  1   Purchase Agreement Definitions



--------------------------------------------------------------------------------

“Closing” shall mean the consummation and closing of the Transaction.

“Closing Agent” shall mean Terra Nova Title & Settlement Services, authorized
agent for First American Title Insurance Company or such other party as is
selected by Buyer and Seller to fund the Closing in escrow.

“Closing Date” shall mean the date on which the Closing occurs, which shall be
on or before the Closing Deadline as defined in Paragraph 1.1 of this Agreement.

“Closing Deadline” is defined in Paragraph 1.1 of this Agreement.

“Closing Documents” shall mean the documents and instruments delivered by Buyer
and Seller, in order to consummate the Transaction.

“Closing Proration Time” shall mean 11:59 P.M. local San Diego, California time
on the day prior to the Closing Date or such other time as expressly provided in
Paragraph 7, so that the Closing Date is a day of income and expense for Buyer.

“Closing Tax Year” shall mean the Tax Year in which the Closing Date occurs.

“Condemnation Proceeding” shall mean any proceeding in condemnation, eminent
domain or any written request for a conveyance in lieu thereof, or any notice
that such proceedings have been or will be commenced against any portion of the
Property.

“Confidential Materials” shall mean any books, computer software, databases,
records or files (whether in a electronic or printed format) that consist of or
contain any of the following: appraisals; budgets; strategic plans for the
Property; internal analyses; information regarding the marketing of the Property
for sale; submissions relating to obtaining internal authorization for the sale
of the Property by Seller or any direct or indirect owner of any beneficial
interest in Seller; attorney and accountant work product; attorney-client
privileged documents; internal correspondence of Seller, any direct or indirect
owner of any beneficial interest in Seller, or any of their respective
affiliates and correspondence between or among such parties; or other
information or materials in the possession or control of Seller, Seller’s
property manager or any direct or indirect owner of any beneficial interest in
Seller which such party deems proprietary or confidential.

“Contracts” shall mean all contracts respecting leasing, management, maintenance
or operation of the Real Property, including, but not limited to, equipment
leases, agreements with respect to building systems, service, construction, and
maintenance contracts, but specifically excluding Bookings and any license to
Seller of computer hardware, software, or system(s). A summary list of the
Contracts (including identity of contract parties and type of service) is shown
on Exhibit N and made a part hereof.

“deemed to know” (or “deemed knowledge” or words of similar import) shall have
the following meaning: Buyer shall be “deemed to know” of the existence of a
fact or circumstance to the extent that: (i) Buyer’s counsel, D. Rick Adams or
Graham J. Wootten knows of such fact

 

  2   Purchase Agreement Definitions



--------------------------------------------------------------------------------

or circumstance, or (ii) such fact or circumstance is disclosed by this
Agreement, any documents executed by Seller for the benefit of Buyer in
connection with the Closing, the Documents, or any Buyer’s Diligence Reports.
Without limiting the foregoing, Buyer shall be “deemed to know” that any
Seller’s Warranty is untrue, inaccurate or incorrect to the extent that of the
aforesaid items contain information, or any Buyer’s counsel, D. Rick Adams or
Graham J. Wootten has knowledge of information, which is inconsistent with such
Seller’s Warranty.

“Deposit” shall mean the sum of Two Million and No/100 Dollars ($2,000,000.00).

“Documents” shall mean the documents and instruments applicable to the Property
or any portion thereof that Seller or any of the other Seller Parties deliver or
make available to Buyer or Buyer’ Representatives prior to Closing or which are
otherwise obtained by Buyer or Buyer’s Representatives prior to Closing,
including, but not limited to, the Title Commitment, the Survey, the Title
Documents, and the Property Documents.

“Due Diligence” shall mean the investigation by Buyer and Buyer’s
Representatives of the feasibility and desirability of purchasing the Property,
including all audits, surveys, examinations, inspections, investigations, tests,
studies, analyses, appraisals, evaluations, investigations and verifications
with respect to the Property, the Documents, title matters, applicable land use
and zoning Laws and other Laws applicable to the Property, the physical
condition of the Property, the economic status of the Property, and other
information and documents regarding the Property, including, but not limited to,
investigations of the legal and physical status of the Property by such
consultants, engineers, architects and/or entomologists as Buyer requires, tests
and assessments with respect to Environmental Matters, soil tests, asbestos
analysis, mold analysis, structural review, examination of title to the
Property, preparation of a Survey of the Land, and verification of all
information made or to be made available to Buyer with respect to Property.

“Due Diligence Deadline” is defined in Paragraph 1.1 of this Agreement.

“Effective Date” shall mean the date of this Agreement referenced in the first
paragraph of this Agreement.

“Escrow Deposits” shall mean the Deposit, and any other sums (including, without
limitation, any interest earned thereon) which the parties agree shall be held
in escrow hereunder.

“Guest Ledger Receivables” shall mean amounts, including, without limitation,
room and service charges (net of any sales or occupancy tax due), accrued to
(i) the accounts of guests occupying rooms at the Hotel as of the Closing
Proration Time or (ii) group, conference or banquet customers of Seller at the
Hotel as of the Closing Proration Time.

“Hotel” shall mean the hotel located on the Land and commonly known as the Hotel
Indigo San Diego located at 509 9th Avenue, San Diego, California.

“Hotel Employees” shall mean all employees who are employed by Seller at or
solely in connection with the Hotel immediately before the Effective Date
(whether such employees are actively employed or on a leave of absence due to
disability or any other reason), the names of whom are set forth on Exhibit O.

 

  3   Purchase Agreement Definitions



--------------------------------------------------------------------------------

“Land” shall mean that certain tract or parcel of land, more particularly
described on Exhibit A.

“Law” shall mean any federal, state or local law, statute, ordinance, code,
order, decrees, or other governmental rule, regulation or requirement, including
common law.

“Lien” shall mean any mortgage, deed of trust, security deed, lien, judgment,
pledge, conditional sales contract, security interest, past-due taxes, past-due
assessments, contractor’s lien, materialmen’s lien, judgment or similar
encumbrance against the Property of a monetary nature.

“Liabilities” shall mean any and all direct or indirect damages, demands,
claims, payments, problems, conditions, obligations, actions or causes of
action, assessments, losses, liabilities, costs and expenses of any kind or
nature whatsoever, including, without limitation, penalties, interest on any
amount payable to a third party, lost income and profits, and any legal or other
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) reasonably incurred in connection with investigating or defending any
claims or actions, whether or not resulting in any liability.

“Management Agreement” shall mean that certain agreement for management services
between Buyer’s affiliate and Seller’s affiliate, the exact form of which shall
be executed in accordance with the terms of Paragraph 16 hereof.

“Other Interests” shall mean the following other interests of Seller in and to
the Real Property, Contracts, or Personal Property, or pertaining thereto:
(a) to the extent that the same are in effect as of the Closing Date, any
licenses (but excluding any franchise license rights and liquor licenses),
permits and other written authorizations necessary for the use, operation or
ownership of the Real Property, (b) any guaranties and warranties in effect with
respect to any portion of the Real Property or the Personal Property as of the
Closing Date, and (c) any sales and marketing materials benefiting the Property,
provided that they are not Confidential Materials.

“Permitted Title Exceptions” shall mean, subject to Buyer’s rights to review and
make objection to the status of title and survey as set forth in this Agreement,
and the right of Buyer to Terminate this Agreement pursuant to Paragraph 4.5 if
the Due Diligence is not satisfactory, the following: (a) all real estate taxes
and assessments not yet due and payable as of the Closing Date; (b) local, state
and federal (if applicable) zoning and building Laws; (c) the Record Exceptions
disclosed by the Title Commitment; (d) the state of facts disclosed by a current
and accurate Survey of the Land obtained by Buyer; and (e) any other matters
approved as Permitted Title Exceptions in writing by Buyer prior to Closing or
deemed approved as Permitted Title Exceptions pursuant to this Agreement.

 

  4   Purchase Agreement Definitions



--------------------------------------------------------------------------------

“Personal Property” shall mean any tangible personal property owned by Seller
and used in connection with the operation of the Property including, without
limitation: (a) all Property Documents; (b) all keys and combinations to all
doors, cabinets, safes, enclosures and other locking items or areas on or about
the Improvements; (c) the food and beverage inventory of the Hotel (for which
Seller shall receive a credit pursuant to Paragraph 7.1 above); (d) all tangible
personal property, including, but not limited to, all “Inventories”, as such
term is defined in the Uniform System of Accounts, and all other tools,
vehicles, supplies, artwork, furniture, furnishings, machinery, equipment,
specialized hotel equipment and other tangible personal property, in each case,
owned or leased by Seller in connection with the ownership, operation or
maintenance of the Hotel, including without limitation all china, glassware,
silverware, linens, towels, curtains, uniforms, works of art, engineering,
maintenance, and housekeeping supplies, draperies, materials and carpeting, used
or intended for use, but not for sale, in connection with the operation of the
Hotel, all equipment used in the operation of the kitchen, dining rooms,
lounges, bars, laundry, dry cleaners, lobby, reservation desk and all supplies,
merchandise, food and beverages held for sale in connection with the operation
of the Hotel, which are on hand on the Effective Date; and (e) all computers,
computer equipment and manuals and software programs and databases; but
specifically excluding (i) any Confidential Materials and (ii) any computer
hardware, software, or system that is licensed to Seller.

“Property” shall mean the Real Property, the Contracts, the Personal Property
and the Other Interests, but specifically excluding any right or interest to any
intellectual property rights referenced in Section 5 hereto.

“Property Documents” shall mean all books, records and files of Seller and of
the management agent for the Property related to the Property made available to
Buyer or Buyer’s Representatives (other than those books, records or files
containing Confidential Materials).

“Purchase Price” is defined in the Recitals to this Agreement.

“Real Property” shall mean the Land, including, without limitation, (a) the
Hotel and any other buildings located on the Land and all other improvements,
(b) all easements appurtenant to the Land and other easements, grants of right,
licenses, privileges or other agreements for the benefit of, belonging to or
appurtenant to the Land whether or not situate upon the Land, including, without
limitation, signage rights and parking rights or agreements, all whether or not
specifically referenced on Exhibit A, (c) all mineral, oil and gas rights,
riparian rights, water rights, sewer rights and other utility rights allocated
to the Land, (d) all right, title and interest, if any, of the owner of the Land
in and to any and all strips and gores of land located on or adjacent to the
Land, and (e) all right, title and interest of the owner of the Land in and to
any roads, streets and ways, public or private, open or proposed, in front of or
adjoining all or any part of the Land and serving the Land.

“Record Exceptions” shall mean all instruments recorded in the real estate
records of the County in which the Land is located which affect the status of
title to the Real Property.

“Remove” with respect to any exception to title shall mean that Seller causes
the Title Company to remove or affirmatively insure over the same as an
exception to the Title Policy, without any additional cost to Buyer, whether
such removal or insurance is made available in consideration of payment,
bonding, indemnity of Seller or otherwise.

 

  5   Purchase Agreement Definitions



--------------------------------------------------------------------------------

“Required Removal Items” shall mean, collectively, any Title Objections to the
extent (and only to the extent) that the same (a) have not been caused by Buyer
or any Buyer’s Representatives, and (b) are either: (i) Liens evidencing
monetary encumbrances (other than liens for non-delinquent general real estate
taxes or assessments) (“Monetary Liens”) which can be Removed by payment of
liquidated amounts, but only if such Monetary Liens have been created by written
instrument signed by Seller or assumed by written instrument signed by Seller
and provided that in no event shall Seller be required to Remove any such
Monetary Lien which is not related to the operation of the Property by any
method other than indemnity of Seller in favor of the Title Company (for
example, unrelated items would include a judgment against such party in
connection with its other operations; whereas a mechanic’s lien for work on the
Property pursuant to a contract entered into by Seller would be related to
Property operations), or (ii) liens or encumbrances (including, but not limited
to, Monetary Liens) created by Seller after the Effective Date in violation of
this Agreement.

“Seller” shall mean the seller referenced in the first paragraph of this
Agreement.

“Seller Parties” shall mean and include, collectively, (a) Seller; (b) its
counsel; (c) any Broker retained by Seller; (d) Seller’s property manager;
(e) any direct or indirect owner of any beneficial interest in Seller; (f) any
officer, director, employee, or agent of Seller, its counsel, any Broker
retained by Seller, Seller’s property manager or any direct or indirect owner of
any beneficial interest in Seller; and (g) any other entity or individual
affiliated or related in any way to any of the foregoing.

“Seller’s Liability Limit” shall One Million Two Hundred Fifty Thousand and
no/100 Dollars ($1,250,000.00).

“Seller’s possession”, “in the Seller’s possession” or words of similar import
shall be deemed to mean to the extent the material or other item referred to by
such phrase is located at the Hotel or in Seller’s corporate headquarters.

“Seller’s Representatives” shall mean Seller’s officers, employees, agents,
advisors, representatives, attorneys, accountants, consultants, investors,
contractors, architects and engineers.

“Seller’s Warranties” shall mean Seller’s representations and warranties set
forth in Paragraph 8.1, Paragraph 11.1 and the limited warranty of title set
forth in the deed executed by Seller in connection with Closing, as the same may
be deemed modified or waived by Buyer pursuant to this Agreement.

“Survey” shall mean a survey of the Land obtained by Buyer pursuant to
Paragraph 4.

 

  6   Purchase Agreement Definitions



--------------------------------------------------------------------------------

“Taxes” means any federal, state, local or foreign, real property, personal
property, sales, use, room, occupancy, ad valorem or similar taxes, assessments,
levies, charges or fees imposed by any governmental authority on Seller with
respect to the Property, including, without limitation, any interest, penalty or
fine with respect thereto, but expressly excluding any (i) federal, state, local
or foreign income, capital gain, gross receipts, capital stock, franchise,
profits, estate, gift or generation skipping tax, or (ii) transfer, documentary
stamp, recording or similar tax, levy, charge or fee incurred with respect to
the transaction described in this Agreement.

“Tax Year” shall mean the year period commencing on January 1 of each calendar
year and ending on December 31 of each calendar year; provided however, that
with respect to real estate taxes and assessments, it shall mean the year
commencing July 1 of each fiscal year and ending on June 30 of each such fiscal
year.

“Terminate” shall mean the termination of this Agreement, by Buyer or Seller as
applicable as set forth in this Agreement, in which event thereafter neither
party hereto shall have any further rights, obligations or liabilities hereunder
except to the extent that any right, obligation or liability set forth herein
expressly survives termination of this Agreement.

“Title Commitment” shall mean the Commitment of the Title Company to issue the
Title Policy.

“Title Company” shall mean First American Title Insurance Company.

“Title Objections” shall mean any defects in title (including any Record
Exceptions which are not acceptable to Buyer) or survey (including the
description of the Land) which may be revealed by Buyer’s examinations thereof
to which Buyer timely objects in accordance with the terms of Paragraph 4.3.

“Title Policy” shall mean the ALTA Owner’s Policy of Title Insurance (or such
other comparable form of title insurance policy as is available in the
jurisdiction in which the Property is located) issued by the Title Company in
the amount of the Purchase Price or an amount allocated to the Real Property and
in the form of the Title Commitment, and containing, unless prohibited by
applicable statutes or regulations, such endorsements as Buyer may obtain from
the Title Company in the Title Commitment prior to the Due Diligence Deadline.
Buyer shall be entitled to request that the Title Company provide such
endorsements (or amendments) to the Title Policy as Buyer may reasonably
require, provided that (a) such endorsements (or amendments) shall be at no cost
to, and shall impose no additional liability on, Seller, (b) Buyer’s obligations
under this Agreement shall not be conditioned upon Buyer’s ability to obtain
such endorsements and, if Buyer is unable to obtain such endorsements, Buyer
shall nevertheless be obligated to proceed to close the Transaction without
reduction of or set off against the Purchase Price, and (c) the Closing shall
not be delayed as a result of Buyer’s request.

“Transaction” shall mean the purchase and sale transaction contemplated by this
Agreement.

 

  7   Purchase Agreement Definitions



--------------------------------------------------------------------------------

“Uniform System of Accounts” shall mean the Uniform System of Accounts for the
Lodging Industry, prepared by The Hotel Association of New York City, Inc., in
effect as of the date hereof.

 

  8   Purchase Agreement Definitions



--------------------------------------------------------------------------------

EXHIBIT A

Legal description of Land

All that certain real property situated in the County of San Diego, State of
California, described as follows:

PARCEL ONE:

Lots E and F in Block 100 of Horton’s Addition, in the City of San Diego, County
of San Diego, State of California, according to Map thereof made by L.L.
Lockling, filed in the Office of the County Recorder of San Diego County.

Assessor’s Parcel No: 535 121 04 & 05

PARCEL TWO:

The South 20.00 feet of Lot C and all of Lot D, in Block 100 of Horton’s
Addition, in the City of San Diego, County of San Diego, State of California,
according to Map thereof made by L.L. Lockling, filed in the Office of the
County Recorder of San Diego County.

Assessor’s Parcel No: 535 121 11

 

  1   Purchase Agreement Exhibits



--------------------------------------------------------------------------------

EXHIBIT B

Deed

RECORDING REQUESTED BY:

WHEN RECORDED MAIL TO:

[Insert Name and Address of Closing Agent]

 

 

 

 

MAIL TAX STATEMENTS TO:

 

 

 

 

 

 

 

(Space Above Line For Recorder’s Use Only)

In accordance with Section 11932 of the California Revenue and Tax Code, Grantor
has declared the amount of transfer tax which is due by separate statement which
is not being recorded with this Grant Deed.

GRANT DEED

FOR VALUE RECEIVED, IND EAST VILLAGE SD HOLDINGS, LLC, a Delaware limited
liability company (“Grantor”), hereby grants to CHSP SAN DIEGO LLC, a Delaware
limited liability company (“Grantee”), all that certain real property lying,
being, and situated in the City of San Diego, County of San Diego, State of
California, more particularly described in Exhibit “A” attached hereto and
incorporated herein by reference, together with all buildings and improvements
located thereon and any and all easements, privileges and rights appurtenant
thereto (collectively, the “Property”).

THE PROPERTY IS CONVEYED TO GRANTEE SUBJECT TO those matters of record affecting
and/or encumbering the Property and those matters which would be disclosed by an
accurate survey of the Property.

TO HAVE AND TO HOLD the Property with all easements, privileges and rights
appurtenant thereto unto the Grantee and unto the Grantee’s successors and
assigns forever.

IN WITNESS WHEREOF, Grantor has executed this Grant Deed as of
                                         , 2011.

 

“GRANTOR”

IND EAST VILLAGE SD HOLDINGS, LLC,

a Delaware limited liability company

By:     Name:     Title:    

 

Purchase Agreement Exhibits   1  



--------------------------------------------------------------------------------

STATE OF                                          )

                                                              )

COUNTY OF                                      )

On                                     , before me,
                                         
                                                            , Notary Public,
personally appeared                                          
                                                            , who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

       Signature of Notary Public   (Seal)

 

Purchase Agreement Exhibits   2  



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

The real property located in the City of San Diego, County of San Diego, State
of California, more particularly described as follows:

[insert legal description]

 

Purchase Agreement Exhibits   3  



--------------------------------------------------------------------------------

STATEMENT OF DOCUMENTARY TRANSFER TAX

[to be affixed to Grant Deed]

                    , 2011

Recorder’s Office of

San Diego County, California

In accordance with Section 11932 of the California Revenue and Taxation Code,
the undersigned hereby requests that this statement of documentary transfer tax
not be recorded with the attached Grant Deed (the “Deed”) but be affixed to the
Deed after recordation and be returned as directed on the Deed. The Deed names
                    , as grantee. The property that is the subject of the Deed
is located in the City of San Diego, County of San Diego, State of California.

The documentary transfer tax amount, for the attached Deed is $61,050.00
computed on the full value of the property.

 

IND EAST VILLAGE SD HOLDINGS, LLC,

a Delaware limited liability company

By:     Name:     Title:    

 

Purchase Agreement Exhibits   4  



--------------------------------------------------------------------------------

EXHIBIT C

Bill of Sale

THIS BILL OF SALE is executed as of the              day of             , 2011
by IND EAST VILLAGE SD HOLDINGS, LLC, a Delaware limited liability company
(“Seller”) and CHSP SAN DIEGO LLC, a Delaware limited liability company
(“Purchaser”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Hotel Purchase and Sale Agreement between
Seller and Purchaser dated             , 2011 (the “Purchase Agreement”), as of
the date hereof, Seller has transferred and conveyed to Purchaser certain real
property in San Diego, California and improvements thereon, such real property
being described on Exhibit “A” attached hereto and made a part hereof (the
“Property”); and

WHEREAS, in connection with the transfer of the Property by Seller to Purchaser,
Seller has also agreed to transfer to Purchaser certain personal property
located on the Property;

NOW, THEREFORE, for and in consideration of TEN AND NO/100 ($10.00) DOLLARS and
other good and valuable consideration, the receipt, adequacy, and sufficiency of
which are hereby acknowledged, Seller has GRANTED, QUITCLAIMED, CONVEYED, SOLD,
TRANSFERRED, SET-OVER, and DELIVERED, and by these presents does hereby GRANT,
QUITCLAIM, CONVEY, SELL, TRANSFER, SET-OVER, and DELIVER unto Purchaser, the
Personal Property (as such term is defined and described more particularly
hereinbelow) all and singular, the Personal Property unto Purchaser forever.
EXCEPT AS MAY OTHERWISE BE SET FORTH IN THE PURCHASE AGREEMENT, BUT SUBJECT TO
THE LIABILITY LIMITATION SET FORTH IN PARAGRAPH 14.19 OF THE PURCHASE AGREEMENT,
THE PERSONAL PROPERTY IS CONVEYED ON AN “AS-IS, WHERE-IS” BASIS AND “WITH ALL
FAULTS”, WITHOUT ANY REPRESENTATION OR WARRANTY WHATSOEVER. SELLER HEREBY
EXPRESSLY DISCLAIMS ANY WARRANTIES AS TO MERCHANTABILITY AND/OR FITNESS FOR A
PARTICULAR PURPOSE AND ANY OTHER WARRANTIES OR REPRESENTATIONS AS TO THE
PHYSICAL CONDITION OF THE PERSONAL PROPERTY. BY PURCHASER’S ACCEPTANCE OF THIS
BILL OF SALE, PURCHASER ACKNOWLEDGES AND AGREES THAT IT HAS INSPECTED THE
PERSONAL PROPERTY AND (EXCEPT AS OTHERWISE PROVIDED IN THE PURCHASE AGREEMENT)
ACCEPTS THE SAME IN ITS PRESENT CONDITION, “AS-IS”, “WHERE-IS” AND “WITH ALL
FAULTS”.

As used herein, the term “Personal Property” has the meaning given to such term
in the Purchase Agreement.

This Bill of Sale and the provisions herein contained shall be binding upon and
inure to the benefit of Seller and Purchaser and their respective successors and
assigns.

[SIGNATURE ON FOLLOWING PAGE]

 

Purchase Agreement Exhibits   1  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of [            ],
2011.

 

IND EAST VILLAGE SD HOLDINGS, LLC, a Delaware limited liability company By:    
Name:     Title:    

 

Purchase Agreement Exhibits   2  



--------------------------------------------------------------------------------

EXHIBIT D

Reserved

 

Purchase Agreement Exhibits   1  



--------------------------------------------------------------------------------

EXHIBIT E

General Assignment

THIS GENERAL ASSIGNMENT AGREEMENT (this “Assignment”) is made as of
[            ], 2011, by             , a              (“Seller”) and
[            ], a [            ] (“Purchaser”).

RECITALS

A. Seller is the owner of certain property commonly known as the “            ”
located in San Diego, California.

B. Seller and Purchaser have entered into that certain Hotel Purchase and Sale
Agreement, dated as of             , 2011 (the “Purchase Agreement”), pursuant
to which Seller has agreed to sell and Purchaser has agreed to purchase the real
property described in Exhibit A attached thereto and the improvements located
thereon (the “Property”), on the terms and conditions stated in the Purchase
Agreement. All terms not otherwise defined herein shall have the meaning
assigned to them in the Purchase Agreement.

C. Pursuant to the Purchase Agreement, Seller has agreed to assign to Purchaser
all of Seller’s right, title and interest in, to and under the Bookings, the
Assumed Contracts (as defined below), and the Other Interests.

NOW, THEREFORE, for and in consideration of TEN AND NO/100 ($10.00) DOLLARS and
other good and valuable consideration, the receipt, adequacy, and sufficiency of
which are hereby acknowledged, Seller and Purchaser hereby agree as follows:

1. Assignment. Seller hereby sells, assigns, transfers and conveys to Purchaser,
without recourse and without representation or warranty of any kind (except as
expressly provided in the Purchase Agreement), all of Seller’s right, title and
interest in and to (a) the Bookings, (b) the Contracts listed on Schedule A
attached hereto and by referenced made a part hereof (collectively, the “Assumed
Contracts”) and (c) the Other Interests. The foregoing assignment and conveyance
is made and accepted subject to all representations, warranties, covenants,
indemnities and other provisions of the Purchase Agreement.

2. Assumption. Purchaser hereby assumes the benefits of Seller and assumes and
agrees to be bound by all of the covenants, obligations, liabilities, and
burdens of Seller arising from and after the date hereof under or in connection
with (a) the Bookings, (b) the Assumed Contracts and (c) the Other Interests.

3. Successors. This Assignment shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, legal representatives, successors
and assigns.

 

Purchase Agreement Exhibits   1  



--------------------------------------------------------------------------------

4. Governing Law. This Assignment shall be governed by the laws of the State of
Georgia.

5. Attorneys’ Fees. If any action or proceeding is commenced by either party to
enforce their rights under this Assignment or to collect damages as a result of
the breach of any of the provisions of this Assignment, the prevailing party in
such action or proceeding, including, without limitation, any bankruptcy,
insolvency or appellate proceedings, shall be entitled to recover all reasonable
costs and expenses, including, without limitation, reasonable attorneys’ fees
and court costs, in addition to any other relief awarded by the court.

6. Counterparts. This Assignment may be executed in counterparts, each of which
shall be deemed an original, and both of which together shall constitute one and
the same instrument.

[Signature page follows]

 

Purchase Agreement Exhibits   2  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser and Seller have caused this Assignment to be
executed as of the date first above written.

 

SELLER:

__________________________,

a_________________________ By:     Name:     Title:    

 

Purchase Agreement Exhibits   3  



--------------------------------------------------------------------------------

PURCHASER:

__________________________,

a_________________________ By:     Name:     Its:    

 

Purchase Agreement Exhibits   4  



--------------------------------------------------------------------------------

SCHEDULE A

List of Assumed Contracts

[See Attached]

 

Purchase Agreement Exhibits   5  



--------------------------------------------------------------------------------

EXHIBIT F

Reserved

 

Purchase Agreement Exhibits   1  



--------------------------------------------------------------------------------

EXHIBIT G

Non-Foreign Affidavit

Personally appeared before me the undersigned officer, duly authorized to
administer oaths,             , who being duly sworn according to law, deposes
and says on oath as follows:

1. The undersigned is presently the              of IND EAST VILLAGE SD
HOLDINGS, LLC, a Delaware limited liability company (the “Company”).

2. The undersigned is familiar with the affairs of the Company and has personal
knowledge of the facts sworn to in this Affidavit, and is authorized on behalf
of the Company to make this Affidavit.

3. The Company is the owner of that certain property (the “Property”) described
on Exhibit “A” attached hereto and by this reference made a part hereof and the
Company has caused to be executed and delivered that certain grant deed, of even
date herewith, conveying the Property to CHSP SAN DIEGO LLC, a Delaware limited
liability company (“Purchaser”).

4. Section 1445 of the Internal Revenue Code provides that a purchaser of a U.S.
real property interest must withhold tax if the seller is a foreign person. To
inform the Purchaser that the withholding of tax is not required upon the
disposition of the Property by the Company, the undersigned hereby certifies the
following on behalf of the Company:

 

  (a) The Company is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);

 

  (b) The Company is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii) of the Income Tax Regulations;

 

  (c) The Company’s U.S. Taxpayer Identification Number is             ;

 

(d)    The Company’s office address is:    c/o InterContinental Hotels Group   
Three Ravinia Drive    Suite 100    Atlanta, Georgia 30346-2149

5. The Company understands that this certification may be disclosed to the
Internal Revenue Service by the Purchaser and that any false statement contained
herein could be punished by fine, imprisonment, or both.

6. Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of the
Company.

 

Purchase Agreement Exhibits   1  



--------------------------------------------------------------------------------

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

 

Purchase Agreement Exhibits   2  



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO NON-FOREIGN AFFIDAVIT]

GIVEN under my hand and seal this              day of             , 2011.

 

   Name: ______________________________

 

Purchase Agreement Exhibits   3  



--------------------------------------------------------------------------------

STATE OF _________________   )        )    COUNTY OF ________________   )   

On             , before me,                                          
                           , Notary Public, personally appeared
                                                                             ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.    Signature of Notary Public (Seal)

 

Purchase Agreement Exhibits   4  



--------------------------------------------------------------------------------

EXHIBIT H

AFFIDAVIT OF TITLE

 

State of California   )        )            SS:    County of San Diego   )   

Before the undersigned Notary Public,                                          
                                   , being duly sworn says, as of the date
hereof and to the best of the undersigned’s actual knowledge, as follows:

1. That I am the                                          of IND East Village SD
Holdings, LLC, a Delaware limited liability company, the owner of certain real
property (the “Owner”) located at 509 9th Avenue, San Diego California and
described in First American Title Report No.              (the “Real Property”).

2. Except with respect to routine preventative maintenance on or with respect to
the existing physical plant of the Hotel and other related equipment at the
Hotel and other de minimis repairs and work undertaken at the Hotel, the costs
for which have been or will be paid in the ordinary course of the Hotel’s
business, no improvements or repairs have been made on or at the Real Property
and no services have been rendered on the Real Property at the request of Owner
during the ninety (90) days immediately preceding this date. Except with respect
to routine preventative maintenance on or with respect to the existing physical
plant of the Hotel and other related equipment at the Hotel and other de minimis
repairs and work undertaken at the Hotel, the costs for which have been or will
be paid in the ordinary course of the Hotel’s business, there are no contracts
pending or not yet completed with respect to improvements, repairs, or services
on or to the Real Property.

3. That Owner has not received notice of any pending court action affecting the
title to the Real Property.

4. That except as shown in the above-referenced title report, there are no
unpaid or unsatisfied mortgages, deeds of trust, Uniform Commercial Code
financing statements or claims of lien that constitute a lien against the Real
Property or that affect the Real Property but have not been recorded in the
public records.

5. That the Real Property is currently in use as a hotel.

6. That there are no leases affecting the Real Property.

7. That there are no options to purchase or rights of first refusal to purchase
the Real Property other than as otherwise provided in that certain Hotel
Purchase and Sale Agreement, dated of even date herewith, by and between Owner
and CHSP San Diego LLC or its permitted assignees.

 

Purchase Agreement Exhibits   1  



--------------------------------------------------------------------------------

8. That there has been no filing by Owner, nor has Owner received written notice
of any filing against Owner, of any petition in bankruptcy or insolvency or for
reorganization or for the appointment of a receiver or trustee.

9. That this Affidavit is given for the purpose of inducing First American Title
Insurance Company and its applicable agent to issue its policy of title
insurance for and with respect to the Real Property which may provide coverage
as to the items mentioned above and that the statements made herein are true and
correct to the best of my actual knowledge.

Executed on this              day of             , 2011.

 

  

State of                     

County of                     

Subscribed and sworn to (or affirmed) before me on this              day of
            , 2011, by                             , personally known to me or
proved to me on the basis of satisfactory evidence to be the person(s) who
appeared before me.

 

(Seal)     Signature    

 

Purchase Agreement Exhibits   2  



--------------------------------------------------------------------------------

EXHIBIT I

Reserved

 

Purchase Agreement Exhibits   1  



--------------------------------------------------------------------------------

EXHIBIT J

Reserved

 

Purchase Agreement Exhibits   1  



--------------------------------------------------------------------------------

EXHIBIT K

Reserved

 

Purchase Agreement Exhibits   1  



--------------------------------------------------------------------------------

EXHIBIT L

As-Is Agreement

BUYER’S AS-IS CERTIFICATE AND AGREEMENT

THIS BUYER’S AS-IS CERTIFICATE AND AGREEMENT (this “Agreement”), is made as of
                             by                                      (“Contract
Buyer”) and                                          (“Assignee”; Contract Buyer
and Assignee are herein referred to collectively as “Buyer”) to and for the
benefit of                                      (“Seller”).

RECITALS

WHEREAS, pursuant to the terms of that certain Hotel Purchase and Sale
Agreement, dated as of                         , by and between Seller and Buyer
(the “Sale Agreement”), Seller agreed to sell to Buyer, inter alia, that certain
Hotel and real property legally described on Exhibit A attached hereto and
incorporated herein by this reference, the improvements located thereon and
certain rights appurtenant thereto, all as more particularly described in the
Sale Agreement. Initially capitalized terms not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Sale Agreement; and

WHEREAS, the Sale Agreement requires, inter alia, that, as a condition precedent
to Seller’s obligations under the Sale Agreement, Buyer shall execute and
deliver this Agreement to Seller at Closing.

NOW, THEREFORE, in consideration of TEN AND NO/100 DOLLARS ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer hereby certifies and agrees as follows:

1. For purposes of this Agreement, the following terms shall have the following
meanings:

“Assumed Liabilities” shall mean (a) any and all Liabilities attributable to the
Property, arising or accruing from and after the Closing Date, (b) subject to
the Seller’s Warranties, all Liabilities with respect to the structural,
physical, or environmental condition of the Property, except for any Liabilities
with respect to any claims for personal injury or property damage suffered by a
person (other than Buyer’s Parties) including any such personal injury or
property damage resulting from the condition of the Property, which injury or
damage occurred at the Property during the period of Seller’s ownership; (c) all
Liabilities relating to the release of or the presence, discovery or removal of
any Hazardous Materials in, at, about or under the Property, or for, connected
with or arising out of any and all claims or causes of action based upon CERCLA
(Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
42 U.S.C. §§9601 et seq., as amended by SARA (Superfund Amendment and
Reauthorization Act of 1986) and as may be further amended from time to time),
the Resource Conservation and Recovery Act of 1976, 42 U.S.C. §§6901 et seq., or
any related claims or causes of action or any other federal, state or municipal
based statutory or regulatory causes of

 

Purchase Agreement Exhibits   1  



--------------------------------------------------------------------------------

action for environmental contamination at, in, about or under the Property
except for any Liabilities with respect to any claims for personal injury or
property damage suffered by a person (other than Buyer’s Parties) including any
such personal injury or property damage resulting from the condition of the
Property, which injury or damage occurred at the Property during the period of
Seller’s ownership. Notwithstanding the foregoing, however, “Assumed
Liabilities” shall not include any Liabilities arising out of or in connection
with:

(i) any claims made or causes of action alleging a default or breach by Seller
which is alleged to have occurred prior to the date hereof under any Contract
entered into between Seller and any such claimant unless Buyer knows or is
deemed to know about such claim or cause of action on or before the date hereof;
or

(ii) any tort claims made or brought with respect to the Property or the use or
operation thereof as to which the claimed injury occurred during the time that
Seller owned the Property unless Buyer knows or is deemed to know about such
claim on or before the expiration of the Due Diligence Period.

“Buyer’s Representatives” shall mean Buyer any officers, directors, employees,
agents, representatives and attorneys of Buyer or any such direct or indirect
owner of any beneficial interest.

“deemed to know” (or words of similar import) shall have the following meaning:

 

  (a) Buyer shall be “deemed to know” of the existence of a fact or circumstance
to the extent that:

 

  (i) any of Buyer’s counsel, D. Rick Adams, or Graham J. Wootten actually knows
of such fact or circumstance, or

 

  (ii) such fact or circumstance is disclosed by the Sale Agreement, any
documents executed by Seller for the benefit of Buyer in connection with the
Closing, the Documents, or any Buyer’s Diligence Reports.

 

  (b) Buyer shall be “deemed to know” that any Seller’s Warranty is untrue,
inaccurate or incorrect to the extent that:

 

  (i) any of Buyer’s counsel, D. Rick Adams, or Graham J. Wootten has actual
knowledge of information which is inconsistent with such Seller’s Warranty, or

 

  (ii) the Sale Agreement, any documents executed by Seller for the benefit of
Buyer in connection with the Closing, the Documents, or any Buyer’s Diligence
Reports contains information which is inconsistent with such Seller’s Warranty.

 

  2   Purchase Agreement Exhibits



--------------------------------------------------------------------------------

“Documents” shall mean the documents and instruments applicable to the Property
or any portion thereof that Seller or any of the other Seller Parties deliver or
make available to Buyer or Buyer’ Representatives prior to Closing or which are
otherwise obtained by Buyer or Buyer’s Representatives prior to Closing,
including, but not limited to, the Title Commitment, the Survey, the Title
Documents, and the Property Documents.

“Due Diligence” shall mean examinations, inspections, investigations, tests,
studies, analyses, appraisals, evaluations and/or investigations with respect to
the Property, the Documents, and other information and documents regarding the
Property, including, without limitation, examination and review of title
matters, applicable land use and zoning Laws and other Laws applicable to the
Property, the physical condition of the Property, and the economic status of the
Property.

“Hazardous Materials” shall mean any substance, chemical, waste or material that
is or becomes regulated by any federal, state or local governmental authority
because of its toxicity, infectiousness, radioactivity, explosiveness,
ignitability, corrosiveness or reactivity, including, without limitation,
asbestos or any substance containing more than 0.1 percent asbestos, the group
of compounds known as polychlorinated biphenyls, flammable explosives, oil,
petroleum or any refined petroleum product.

“Liabilities” shall mean, collectively, any and all losses, costs, damages,
claims, liabilities, expenses, demands or obligations of any kind or nature
whatsoever.

“Property Documents” shall mean all books, records and files of Seller and of
the management agent for the Property related to the Property and made available
to Buyer and Buyer’s Representatives (other than books, records and files
containing Confidential Materials).

“Seller Parties” shall mean and include, collectively, (a) Seller; (b) its
counsel; (c) Seller’s Broker; (d) Seller’s property manager; (e) any direct or
indirect owner of any beneficial interest in Seller; (f) any officer, director,
employee, or agent of Seller, its counsel, Seller’s Broker, Seller’s property
manager or any direct or indirect owner of any beneficial interest in Seller;
and (g) any other entity or individual affiliated or related in any way to any
of the foregoing.

“Seller’s Warranties” shall mean Seller’s representations and warranties set
forth in Paragraph 8.1 and Paragraph 11.1 of the Sale Agreement and any
documents executed by Seller for the benefit of Buyer in connection with
Closing, as the same may be deemed modified or waived by Buyer pursuant to the
terms of the Sale Agreement.

2. Buyer acknowledges and agrees that, prior to the date hereof: (a) Seller has
made available to Buyer, or otherwise allowed Buyer access to, the Property and
all Property Documents; (b) Buyer has conducted (or has waived its right to
conduct) all Due Diligence (including Due Diligence with respect to Hazardous
Materials) as Buyer considered necessary or appropriate; (c) Buyer has reviewed,
examined, evaluated and verified, to the extent it has been able to verify, the
results of its Due Diligence to the extent it deems necessary or appropriate
with the assistance of such experts as Buyer deemed appropriate; (d) Buyer is an
experienced

 

  3   Purchase Agreement Exhibits



--------------------------------------------------------------------------------

investor that specializes in the investment in and ownership and operation of
hotel properties in geographically diverse markets, and as such, it is a
sophisticated real estate owner and investor with particular experience in the
acquisition, ownership and operation of hotels similar to the Hotel; (e) Buyer
has the ability through its own employees, or through agents, independent
contractors, consultants or other experts with whom it has a relationship, to
evaluate fully the investment characteristics of the Hotel and to assess fully
all issues pertaining to title to the Real Property, the value of the Property,
the past performance of the Hotel, the projected performance of the Hotel, the
structural integrity and soundness of all improvements and structures located on
the Real Property, the environmental condition of the Real Property, and the
compliance of the Hotel and the operation and management thereof with all Laws;
(f) Buyer has determined to its satisfaction the assignability of any Documents
to be assigned as part of the Transaction; and (g) except for, and only to the
extent of, Seller’s Warranties and the other covenants of Seller expressly set
forth in the Sale Agreement to the extent such covenants survived the Closing,
is acquiring the Property based exclusively upon its own Due Diligence.

3. Buyer acknowledges and agrees that, except for, and only to the extent of,
Seller’s Warranties, the covenants of Seller expressly set forth in the Sale
Agreement and as otherwise expressly set forth in the Sale Agreement, to the
extent any covenants or other provisions survived the Closing:

 

  (a) The Property is being sold, and Buyer is accepting possession of the
Property on the date hereof, “AS IS, WHERE IS, WITH ALL FAULTS”, with no right
of setoff or reduction in the Purchase Price.

 

  (b) None of the Seller Parties have or shall be deemed to have made any verbal
or written representations, warranties, promises or guarantees (whether express,
implied, statutory or otherwise) to Buyer with respect to the Property, any
matter set forth, contained or addressed in the Documents (including, but not
limited to, the accuracy and completeness thereof), any offering memorandum, any
financial data or projections supplied to Buyer, or the results of Buyer’s Due
Diligence.

 

  (c) Buyer has confirmed independently all information that it considers
material to its purchase of the Property or the Transaction.

 

  (d) Buyer is not relying on (and Seller and each of the other Seller Parties
does hereby disclaim and renounce) any representations or warranties of any kind
or nature whatsoever, whether oral or written, express, implied, statutory or
otherwise, from Seller or any other Seller Parties, as to:

 

  (i) the operation or performance of the Property, the income potential,
economic status, uses, or the merchantability, habitability or fitness of any
portion of the Property for a particular purpose;

 

  (ii)

the physical condition of the Property or the condition or safety of the
Property or any component thereof, including, but not limited to, plumbing,
sewer, heating, ventilating and electrical systems, roofing, air

 

  4   Purchase Agreement Exhibits



--------------------------------------------------------------------------------

  conditioning, foundations, soils and geology, including Hazardous Materials,
lot size, or suitability of the Property or any component thereof for a
particular purpose;

 

  (iii) the presence or absence, location or scope of any Hazardous Materials
in, at, about or under the Property;

 

  (iv) whether the appliances, if any, plumbing or utilities are in working
order;

 

  (v) the habitability or suitability for occupancy of any structure and the
quality of its construction;

 

  (vi) whether the improvements are structurally sound, in good condition, or in
compliance with applicable Laws;

 

  (vii) the accuracy of any statements, calculations or conditions stated or set
forth in the Documents, any offering memorandum, any financial data or
projections supplied to Buyer, other books and records concerning the Property,
or any of Seller’s, or third parties’, offering materials with respect to the
Property;

 

  (viii) the dimensions of the Property or the accuracy of any floor plans,
square footage, lease abstracts, sketches, or revenue or expense projections
related to the Property;

 

  (ix) the locale of the Property, the leasing market for the Property, or the
market assumptions Buyer utilized in its analysis of the Property and
determination of the Purchase Price (such as hotel occupancy rate, revenue per
available room, rental rates, leasing costs, vacancy and absorption rates, land
values, replacement costs, maintenance and operating costs, financing costs,
etc.);

 

  (x) whether the Property is or would likely constitute a target of terrorist
activity or other acts of war;

 

  (xi) the ability of Buyer to obtain any and all necessary governmental
approvals or permits for Buyer’s intended use and development of the Property;

 

  (xii) the leasing status of the Property or the intentions of any parties with
respect to the negotiation and/or execution of any lease for any portion of the
Property; and

 

  (xiii) Seller’s ownership of any portion of the Property.

 

  5   Purchase Agreement Exhibits



--------------------------------------------------------------------------------

4. Any repairs or work required by Buyer are the sole responsibility of Buyer,
and Buyer agrees that there is no obligation on the part of Seller to make any
changes, alterations or repairs to the Property, including, without limitation,
to cure any violations of Law, comply with the requirements of any insurer or
otherwise, except as otherwise expressly set forth in the Sale Agreement or as
otherwise agreed by the parties.

5. Except as expressly provided hereinbelow in this Section 5, Buyer, for Buyer
and Buyer’s successors and assigns, hereby releases Seller and each of the other
Seller Parties from the following:

(a) any and all statements or opinions heretofore or hereafter made, or
information furnished, by the Seller Parties to Buyer or any of Buyer’s
Representatives; anyway matters set forth in promotional materials,
documentation, summaries, analysis, reports, projections, due diligence
deliveries, statements or other information in any form (whether written,
verbal, electronic or otherwise), except as otherwise provided in the Sale
Agreement, and

(b) any and all Liabilities with respect to the structural, physical, or
environmental condition of the Property, except as otherwise provided in the
Sale Agreement; and

(c) any and all Liabilities relating to the release of or the presence,
discovery or removal of any Hazardous Materials in, at, about or under the
Property, or for, connected with or arising out of any and all claims or causes
of action based upon CERCLA (Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, 42 U.S.C. §§9601 et seq., as amended by SARA
(Superfund Amendment and Reauthorization Act of 1986) and as may be further
amended from time to time), the Resource Conservation and Recovery Act of 1976,
42 U.S.C. §§6901 et seq., or any related claims or causes of action or any other
federal, state or municipal based statutory or regulatory causes of action for
environmental contamination at, in, about or under the Property, except as
otherwise provided in the Sale Agreement; and

(d) any implied or statutory warranties or guaranties of fitness,
merchantability or any other statutory or implied warranty or guaranty of any
kind or nature regarding or relating to any portion of the Property.

The release and waiver set forth in this Section 5 is not intended and shall not
be construed to affect or impair any rights or remedies that Buyer may have
against Seller as a result of a breach of any of Seller’s Warranties or its
covenants set forth in the Sale Agreement.

6. Except as otherwise expressly provided in the Sale Agreement and/or the
documents executed and delivered between Seller and Contract Buyer at the
Closing (as defined in the Sale Agreement), Buyer expressly understands and
acknowledges that it is possible that unknown Liabilities may exist with respect
to the Property and that Buyer explicitly took that possibility into account in
determining and agreeing to the Purchase Price. Except as otherwise expressly
provided in the Sale Agreement and/or the documents executed and delivered
between

 

  6   Purchase Agreement Exhibits



--------------------------------------------------------------------------------

Seller and Contract Buyer at the Closing (as defined in the Sale Agreement), the
parties hereto hereby expressly waive the application of California Civil Code
Section 1542, which provides that “[a] general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”

7. Buyer acknowledges and agrees that the provisions of this Agreement were a
material factor in Seller’s acceptance of the Purchase Price and, while Seller
has provided the Documents and cooperated with Buyer, Seller is unwilling to
sell the Property unless Seller and the other Seller Parties are expressly
released as set forth in Section 5 and Buyer assumes the obligations specified
in, and provides the indemnifications set forth in the Sale Agreement.

8. This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

9. If any term or provision of this Agreement or the application thereof to any
persons or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby, and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.

IN WITNESS WHEREOF, Buyer has executed this Agreement as of the date first set
forth hereinabove.

 

BUYER: _____________________________ By:       Name:       Title:    

 

SELLER: _____________________________ By:       Name:       Title:    

 

  7   Purchase Agreement Exhibits



--------------------------------------------------------------------------------

EXHIBIT M

Reserved

 

Purchase Agreement Exhibits   1  



--------------------------------------------------------------------------------

EXHIBIT N

List of Contracts

Service / Maintenance Agreements

 

Contractor Name

  

Service Description

   Contract Date       10/24/2008 -

ACE Parking

   Parking Services    Addendum on       4/22/2009

Anitsa Inc. d/b/a Valet Services Laundry

   Laundry Services    5/10/2011

Aquaclear Water Treatment Specialists

   Water treatment program    4/15/2011

BayCity Electric Works

   Maintenance Agreement    9/8/2009

CoxCom, Inc. d/b/a/ Cox Business

   Cable Services (Standard commercial agreement - cable and home box office)   
5/5/2009,
second
agreement
2/23/2010

CoxCom, Inc. d/b/a/ Cox Business

   Cable Services (Commercial Padres HD Digital Package)    5/8/2009

CoxCom, Inc. d/b/a/ Cox Business

   Cable Services (Optical Internet)    5/8/2009

GBCblue

   Guest Computing and Services Agreement    6/24/2009       (executed)

NewMarket International, Inc.

   Delphi Software support    1/1/2011

Oakleaf Waste Management, LLC.

   Waste Management Compactor    7/2/2009

Siemens

   Security System monitoring   

Simplex Grinnell

   Kitchen Hood Cleaning    9/1/2010

Simplex Grinnell

   Misc Fire Detection / Extinguishing System Maintenance    12/1/2009

ThyssenKrupp

   Elevator Maintenance    3/1/2011

Tiger, Inc.

   Sale and Purchase Contract for Natural Gas    9/23/2010

Trisignal Integration, Inc.

   Security System monitoring    6/1/2009

Xtreme Heating and Airconditioning, Inc.

   Air Conditioning Maintenance    3/4/2011

Airline Accommodations Contracts

 

         

Contractor Name

  

Service Description

   Contract Date

Hawaiian Airlines

   Agreement to provide Airline Accommodations    6/1/2010

Jet Blue

   Crew Room Accommodation Agreement    9/13/2010

 

* Notwithstanding anything to the contrary contained in this Exhibit N or in
other provisions of the Agreement, the Seller and Buyer hereby acknowledge and
agree that Allied Barton continues to provide security services for and with
respect to the Hotel, on a month-to-month basis, pursuant to a written agreement
dated June 29, 2009, which written agreement has expired by its terms.

 

Purchase Agreement Exhibits   1  



--------------------------------------------------------------------------------

EXHIBIT O

List of Employees

 

Purchase Agreement Exhibits   1  



--------------------------------------------------------------------------------

EXHIBIT P

Management Agreement

 

  2   Purchase Agreement Exhibits